Case: 2:18-cv-00692-MHW-EPD Doc #: 126 Filed: 11/27/19 Page: 1 of 74 PAGEID #: 691




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                             EASTERN (COLUMBUS) DIVISION


 Brian Garrett,
 Edward Gonzales,
 Kent Kilgore,
 Adam Plouse,
 John Antognoli,
 Roger Beedon,
 Daniel Ritchie,
 Michael Schyck,
 John Shepard, and
 John Does 1-2, 4-15, 17, 19,
 21-33, and 35, individually and
 on behalf of all others similarly situated,

                Plaintiffs,

 vs.                                           Civil Case 2:18-cv-00692-MHW-EPD

 The Ohio State University,

                Defendant.
                                                     JURY TRIAL DEMANDED



                     SECOND AMENDED CLASS ACTION COMPLAINT
Case: 2:18-cv-00692-MHW-EPD Doc #: 126 Filed: 11/27/19 Page: 2 of 74 PAGEID #: 692




                                                     TABLE OF CONTENTS
 INTRODUCTION .......................................................................................................................... 1
 JURISDICTION AND VENUE ..................................................................................................... 6
 PARTIES ........................................................................................................................................ 7
 FACTUAL ALLEGATIONS COMMON TO ALL COUNTS .................................................... 13
    I.......... OSU Employed a Serial Sexual Predator As Its Sports Team Doctor and Student Health
    Services Physician and, By Doing Nothing When On Notice About It, Actually Enabled and
    Empowered the Sexual Predator ............................................................................................... 13
       A. OSU Fostered a Sexually Hostile Environment in Larkins Hall Locker Room and
       Showers in Which Strauss Thrived ....................................................................................... 14
       B. OSU Required Sports Physicals During Which Strauss Abused Student Athletes........ 15
       C. Abuse Not Confined to Annual Physicals – Team Doctor’s Treatment for the Common
       Cold Required Student Athletes to Drop Their Shorts .......................................................... 17
       D. OSU Gave Strauss Broader Access to the General Student Population by Employing
       Him at the Campus Health Clinic .......................................................................................... 18
       E. Even Students Volunteering to Assist with OSU’s Medical Research Studies Become
       Victims................................................................................................................................... 19
    II. ..... Timeline of OSU’s Deliberate Indifference to Sexual Abuse of its Students By Its Sports
    Doctor and Clinic Physician ...................................................................................................... 20
       A. Late 1970s ...................................................................................................................... 20
       B. 1980s .............................................................................................................................. 20
       C. 1990s .............................................................................................................................. 24
       D. OSU’s Continuing Culture of Indifference .................................................................... 40
       E. 2018: Public Outcry Compels OSU to Retain Perkins Coie to Investigate Itself .......... 45
       F. 2019: Perkins Coie Report Released -- Plaintiffs Discover OSU’s Deliberate
       Indifference to the Sexual Assaults by OSU’s Predator Physician ....................................... 48
       G. Following the Release of the Perkins Coie Report, OSU Finally Acts – But Only to
       Protect Its Brand, Control Public Relations, and Silence Survivors ..................................... 56
       H. High-Ranking Ohioans Step Up to Call Out OSU’s Institutional Failures that Left
       Students Susceptible to Strauss ............................................................................................. 60
 CLASS ACTION ALLEGATIONS ............................................................................................. 63
 CLAIM FOR RELIEF .................................................................................................................. 65
    Violation of Title IX, 20 U.S.C. § 1681, et seq ......................................................................... 65
 PRAYER FOR RELIEF ................................................................................................................ 70
Case: 2:18-cv-00692-MHW-EPD Doc #: 126 Filed: 11/27/19 Page: 3 of 74 PAGEID #: 693




                                            INTRODUCTION

            1.      The Ohio State University is a preeminent undergraduate and graduate research

     university and a perennial athletic powerhouse.

            2.      It’s been more than a year and a half since news publicly broke that The Ohio

     State University employed and harbored a known sexual abuser as a student health services

     physician and athletics team doctor for nearly two decades.

            3.      It’s been over a year since The Ohio State University pledged its commitment to

     uncovering the truth about what Dr. Richard Strauss did to its innocent students, what OSU

     knew, when it knew it, and what (if anything) OSU did about it.

            4.      It’s been over a year since OSU’s Board of Trustees told survivors that OSU was

     “not dismissing [them]” and that it was “committed to doing the right thing”.1

            5.      It’s been 6 months since the multi-million-dollar Perkins Coie investigation into

     OSU’s involvement in the Strauss scandal publicly revealed for the first time that many OSU

     employees and officials (called “appropriate persons” under the law) received credible reports

     that Strauss was sexually assaulting students throughout his career as a university employee and

     team physician—and silently did nothing

            6.      It’s been 6 months since Rep. Brett Hillyer introduced legislation that would

     specifically lift the unfair statute of limitations for this undeniable disaster at OSU.

            7.      It’s been nearly 3 months since Governor Michael DeWine released the findings




 1
  It’s been ten months since the Court in this case said: “I know the board chairman, Mike
 Gasser. He's a man of his word. He's told the victims that appeared before the board that, [‘]rest
 assured, the board is not dismissing you. We're committed to doing the right thing.[‘] And the
 Court intends to see that the right thing is done here.”

                                                   Page 1
Case: 2:18-cv-00692-MHW-EPD Doc #: 126 Filed: 11/27/19 Page: 4 of 74 PAGEID #: 694




     of an independent task force, which confirmed “Strauss’ repeated sexual abuse of his patients

     went effectively unaddressed for nearly the length of his tenure at Ohio State.”2

             8.      And yet the survivors are still waiting for justice from OSU.

             9.      And yet the public and OSU alumni are still waiting for OSU to be accountable

     for what it did (or failed to do).

             10.     While these recent events have uncovered OSU’s appalling indifference and

     institutional failures, they omit graphic details of the sexual abuse that OSU’s failures subjected

     these students to.

             11.     Because of OSU’s unabated failures and cover-up vis-à-vis Strauss, which began

     in 1978 and were uncovered only in 2019, OSU’s male students were:

             a.      Repeatedly rectally raped.

             b.      Drugged and sodomized.

             c.      Fellated.

             d.      Digitally penetrated with ungloved fingers into their anuses.

             e.      Fondled during required physicals.

             f.      Repeatedly subjected to Strauss grinding his erect penis into them.

             g.      Manually masturbated by Strauss, including students who were physically

                     incapacitated.

             h.      Repeatedly psychologically tormented by Strauss showering with them, gawking

                     at them, commenting on their penis size and physical appearance and



 2
  Ohio Department of Public Safety, Governor’s Working Group on Reviewing the Medical
 Board’s Handling of the Investigation Involving Richard Strauss, August 30, 2019.

                                                  Page 2
Case: 2:18-cv-00692-MHW-EPD Doc #: 126 Filed: 11/27/19 Page: 5 of 74 PAGEID #: 695




                       masturbating in their presence.

             12.       The unchecked sexual abuse of these many men, as young, teenage college

     students by a university doctor is so horrifying, it shocks the conscience.

             13.       As disturbing as Strauss’s crimes are, OSU’s complicity and enabling was a

     complete betrayal of Plaintiffs, its own students.

             14.       Despite the fact that OSU and the world now know the truth—that these young

     men were raped, sodomized, molested, sexually assaulted, mentally and emotionally tortured

     and otherwise traumatized—justice remains elusive.

             15.       Dr. Richard Strauss is dead. He can’t pay for his crimes.

             16.       Only his enabler is left, and OSU steadfastly hides behind the statute of

     limitations—as if OSU’s refusal to do the right thing for long enough should wash away its sins.

             17.       But it was OSU that employed him, that appointed him as official team doctor of

     numerous sports, that permitted him to examine and treat students unchaperoned and behind

     closed doors despite reports of sexual abuse, that required students to get “treatment” from him,

     that failed to take any reasonable steps until 2018 and 2019—40-plus years after it knew the

     horrible truth.

             18.       In 2018,3 and still today, Ohio State’s Strategic Plan vows that:




 3
   The Ohio State University, Office of the President, https://president.osu.edu/strategicplan/
 (visited July 16, 2018 and October 1, 2019).

                                                    Page 3
Case: 2:18-cv-00692-MHW-EPD Doc #: 126 Filed: 11/27/19 Page: 6 of 74 PAGEID #: 696




                   What Ohio State does matters. And how we do it matters….
       We owe it to our students, our faculty, our staff and to our community. We owe it to
               ourselves. And, because we are Ohio State, we owe it to the nation.



            19.     Plaintiffs file this lawsuit in the hope that Ohio State will make good on that

     promise. Ohio State is right: now is the “time” for “change”.

            20.     To make a change, Ohio State must take responsibility for a dark chapter in its

     storied history, a chapter during which its doctor and assistant professor, Dr. Richard Strauss,

     sexually assaulted, battered, molested, and/or harassed thousands of its students.

            21.     Despite the scathing 232-page report4 released by OSU’s hired gun investigators,

     law firm Perkins Coie, which indisputably established that for decades OSU was deliberately

     indifferent to rampant sexual abuse of students by Strauss (the “Perkins Coie Report”), OSU

     persists in disclaiming responsibility.

            22.     The Perkins Coie Report confirmed: (a) that as far back as 1979, during Strauss’s

     first year of employment, dozens of OSU officials knew he was sexually assaulting male

     students, and (b) the abuse of all Plaintiffs herein could have been avoided if OSU had promptly

     taken action against Strauss.

            23.     But OSU did nothing. Instead, OSU allowed—or more accurately enabled—a



 4
   See Funk, Markus and Caryn Trombino, Perkins Coie LLP, Report of the Independent
 Investigation, Sexual Abuse Committed by Dr. Richard Strauss at The Ohio State University, May
 15, 2019, (hereinafter “Perkins Coie Report”).

                                                  Page 4
Case: 2:18-cv-00692-MHW-EPD Doc #: 126 Filed: 11/27/19 Page: 7 of 74 PAGEID #: 697




  prolific sexual predator to remain employed for twenty more years and encouraged or required

  its students and student-athletes to obtain medical treatment from him.

          24.     Upon being presented with the Perkins Coie Report, full of detailed and credible

  evidence of Strauss’s sexual abuse and the institutional ineptitude in its response, Ohio State

  still refuses to take accountability.

          25.     For at least forty years—from 1978 until it undertook an investigation in 2018—

  the University was deliberately indifferent to the safety of its student body by failing to

  investigate the many complaints of Dr. Strauss’s misconduct and harassment, failing to share

  reports, failing to report to the State Medical Board or to law enforcement, or to restrict or

  remove Strauss from his position. Had it met its obligation to do so—an obligation that is not

  only social and moral, but also legal—the assault, molestation, and suffering of the Plaintiffs

  herein would have been prevented.

          26.     Dr. Strauss was employed by Defendant Ohio State University to provide medical

  care and treatment to OSU’s students and student-athletes for twenty years. OSU made him an

  assistant professor of medicine and the official sports team doctor. OSU also employed Dr.

  Strauss to serve as a physician at OSU’s Student Health Services.

          27.     As a sports team doctor and assistant professor, Dr. Strauss was clothed in the

  authority and legitimacy of Ohio State. He was not just a medical doctor—he was Ohio State’s

  official medical doctor.

          28.     Dr. Strauss used his position of trust and confidence to regularly and

  systematically sexually assault, abuse, batter, molest, and harass male students, student-athletes,

  non-students as young as 14 invited onto the campus, non-students on OSU sponsored trips off-

  campus to high schools throughout Ohio, and others over the course of his career in his capacity


                                               Page 5
Case: 2:18-cv-00692-MHW-EPD Doc #: 126 Filed: 11/27/19 Page: 8 of 74 PAGEID #: 698




  as an employee, agent, and/or representative of OSU.

             29.   Without OSU’s imprimatur, Strauss would not have had access to the OSU male

  students upon which he preyed.

             30.   Despite being repeatedly informed of Dr. Strauss’s sexual assault, abuse, battery,

  molestation, and/or harassment, OSU failed to take appropriate action (or, in fact, any action

  whatsoever) to prevent, limit, or stop Dr. Strauss, to change the sexually hostile culture on

  campus, or to ensure the safety of its male students.

             31.   These failures have continued. In the twenty years since Dr. Strauss’s tenure at

  OSU ended, OSU has taken no action to change the culture of indifference that allowed Dr.

  Strauss to assault OSU students for decades.

             32.   Even OSU’s conduct during the year of this litigation shows its cold-hearted

  attitude and its refusal to accept responsibility for the largest sex abuse scandal in American

  history.

                                    JURISDICTION AND VENUE

             33.   Plaintiffs incorporate by reference the allegations contained in the previous

  paragraphs.

             34.   This action is brought pursuant to Title IX of the Education Amendments of

  1972, 20 U.S.C. § 1681 et seq., as more fully set forth herein.

             35.   This Court has subject matter jurisdiction over this action under numerous statutes,

  including 28 U.S.C. § 1331 ( federal question jurisdiction).

             36.   Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because the events

  giving rise to Plaintiffs’ claims arose in this judicial district.




                                                   Page 6
Case: 2:18-cv-00692-MHW-EPD Doc #: 126 Filed: 11/27/19 Page: 9 of 74 PAGEID #: 699




                                            PARTIES

        37.      Plaintiffs incorporate by reference the allegations contained in the previous

 paragraphs.

        38.      Plaintiffs have one common characteristic—every Plaintiff herein is a former OSU

 student or student-athlete whose life was permanently altered and whose educational benefits were

 denied by the actions, inactions, and deliberate indifference of OSU.

        39.      Every Plaintiff herein was sodomized or molested or penetrated or assaulted or

 groped or subjected to voyeurism or lewd comments by OSU’s Dr. Richard Strauss, and this abuse

 could have been prevented had OSU timely acted on reports or notice of prior abuse.

        40.      Plaintiff Brian Garrett is a resident of the State of Ohio and a former student at

 OSU. Brian was sexually assaulted, battered, and molested by Dr. Strauss during an examination

 in 1996.

        41.      Plaintiff Ed Gonzalez is a resident of Ohio and a former student-athlete on OSU’s

 track team. Ed was sexually assaulted, battered, molested, and/or harassed by Dr. Strauss during

 examinations in the 1990s.

        42.      Plaintiff Kent Kilgore is a resident of Florida and a former student athlete on

 OSU’s swim team. Kent was sexually assaulted, battered, molested, and/or harassed by Dr. Strauss

 during examinations in the 1980s.

        43.      Plaintiff Adam Plouse is a resident of the state of Ohio, and a former student

 athlete on OSU’s wrestling team. Adam was sexually assaulted, battered, molested, and/or

 harassed by Dr. Strauss during examinations in the 1990s.

        44.      Plaintiff John Antognoli (formerly John Doe 34) is a resident of the State of

 Colorado and a former student-athlete on OSU’s volleyball team during the 1990s. John was




                                               Page 7
Case: 2:18-cv-00692-MHW-EPD Doc #: 126 Filed: 11/27/19 Page: 10 of 74 PAGEID #: 700




 sexually assaulted, battered, molested, and/or harassed by Dr. Strauss during his time at OSU.

        45.      Plaintiff Roger Beedon (formerly John Doe 3) is a resident of the State of

 Michigan and a former student-athlete on OSU’s varsity hockey team during the late 1980s. Roger

 was sexually assaulted, battered, molested, and/or harassed by Dr. Strauss during his time at OSU.

        46.      Plaintiff Dan Ritchie (formerly John Doe 16) is a resident of the State of Ohio and

 a former student-athlete on OSU’s wresting team in the 1990s. Dan was sexually assaulted,

 battered, molested, and/or harassed by Dr. Strauss during his time at OSU.

        47.      Plaintiff Mike Schyck (formerly John Doe 18) is a resident of the State of Florida

 and a former student-athlete on OSU’s wrestling team in the 1990s. Mike was sexually assaulted,

 battered, molested, and/or harassed by Dr. Strauss during his time at OSU.

        48.      Plaintiff John “Hunter” Shepard (formerly John Doe 20) is a resident of the State

 of Ohio and a former student-athlete on OSU’s wrestling team in the 1990s. Hunter was sexually

 assaulted, battered, molested, and/or harassed by Dr. Strauss during his time at OSU.

        49.      Plaintiff John Doe 1 is a resident of the State of Ohio and a former student-athlete

 on OSU’s soccer team in the 1990s. John Doe 1 was sexually assaulted, battered, molested, and/or

 harassed by Dr. Strauss during his time at OSU.

        50.      Plaintiff John Doe 2 is a resident of the State of Ohio and former student at OSU

 from 1991 to 1997. John Doe 2 was sexually assaulted, battered, molested, and/or harassed by Dr.

 Strauss during his time at OSU.

        51.      Plaintiff John Doe 4 is a resident of the State of Ohio and is a former student-

 athlete on OSU’s wrestling team. John Doe 4 was sexually assaulted, battered, molested, and/or

 harassed by Dr. Strauss during his time at OSU.

        52.      Plaintiff John Doe 5 is a resident of the state of Ohio and a former student-athlete




                                               Page 8
Case: 2:18-cv-00692-MHW-EPD Doc #: 126 Filed: 11/27/19 Page: 11 of 74 PAGEID #: 701




 on OSU’s swimming team. John Doe 5 was sexually assaulted, battered, molested, and/or harassed

 by Dr. Strauss during his time at OSU.

        53.      Plaintiff John Doe 6 is a resident of the State of Ohio and a former student-athlete

 on OSU’s wrestling team. John Doe 6 was sexually assaulted, battered, molested, and/or harassed

 by Dr. Strauss during his time at OSU.

        54.      Plaintiff John Doe 7 is a resident of the State of Ohio and a former student at OSU

 in the 1990s. John Doe 7 was sexually assaulted, battered, molested, and/or harassed by Dr. Strauss

 during his time at OSU.

        55.      Plaintiff John Doe 8 is a resident of the State of Ohio and a former student of OSU.

 He was a student athlete on OSU’s wrestling team for one year in the 1980s. John Doe 8 was

 sexually assaulted, battered, molested, and/or harassed by Dr. Strauss during his time at OSU.

        56.      Plaintiff John Doe 9 is a resident of the State of Ohio and a former student-athlete

 on OSU’s volleyball team. John Doe 9 was sexually assaulted, battered, molested, and/or harassed

 by Dr. Strauss during his time at OSU.

        57.      Plaintiff John Doe 10 is a resident of the State of New Jersey and a former student-

 athlete on OSU’s fencing team. John Doe 10 was sexually assaulted, battered, molested, and/or

 harassed by Dr. Strauss during his time at OSU.

        58.      Plaintiff John Doe 11 is a resident of the State of North Carolina and a former

 student-athlete on OSU’s gymnastics team. John Doe 11 was sexually assaulted, battered,

 molested, and/or harassed by Dr. Strauss during his time at OSU.

        59.      Plaintiff John Doe 12 is a resident of the State of Ohio and a former student-athlete

 on OSU’s wrestling team. John Doe 12 was sexually assaulted, battered, molested, and/or harassed

 by Dr. Strauss during his time at OSU.




                                               Page 9
Case: 2:18-cv-00692-MHW-EPD Doc #: 126 Filed: 11/27/19 Page: 12 of 74 PAGEID #: 702




        60.     Plaintiff John Doe 13 is a resident of the State of Ohio and a former student-athlete

 on OSU’s lacrosse team. John Doe 13 was sexually assaulted, battered, molested, and/or harassed

 by Dr. Strauss during his time at OSU.

        61.     Plaintiff John Doe 14 is a resident of the State of California and a former student

 at OSU during the late 1970s-early 80s. John Doe 14 was sexually assaulted, battered, molested,

 and/or harassed by Dr. Strauss during his time at OSU.

        62.     Plaintiff John Doe 15 is a resident of the State of Ohio and a former student-athlete

 on OSU’s volleyball team. John Doe 15 was sexually assaulted, battered, molested, and/or

 harassed by Dr. Strauss during his time at OSU.

        63.     Plaintiff John Doe 17 is a resident of the State of Pennsylvania and a former

 student-athlete on OSU’s lacrosse team. John Doe 17 was sexually assaulted, battered, molested,

 and/or harassed between ten and twenty times by Dr. Strauss during his time at OSU.

        64.     Plaintiff John Doe 19 is a resident of the State of Colorado and a former student-

 athlete on OSU’s soccer team in the mid-1980s. John Doe 19 was sexually assaulted, battered,

 molested, and/or harassed by Dr. Strauss during his time at OSU.

        65.     Plaintiff John Doe 21 is a resident of the State of Ohio and a former student-athlete

 on OSU’s soccer team. John Doe 21 was sexually assaulted, battered, molested, and/or harassed

 by Dr. Strauss during his time at OSU.

        66.     Plaintiff John Doe 22 is a resident of the State of Ohio and a former student-athlete

 with OSU’s club soccer team. John Doe 22 was sexually assaulted, battered, molested, and/or

 harassed by Dr. Strauss during his time at OSU.

        67.     Plaintiff John Doe 23 is a resident of the State of Texas and a former student-

 athlete on OSU’s track team. John Doe 23 was sexually assaulted, battered, molested, and/or




                                             Page 10
Case: 2:18-cv-00692-MHW-EPD Doc #: 126 Filed: 11/27/19 Page: 13 of 74 PAGEID #: 703




 harassed by Dr. Strauss during his time at OSU.

        68.      Plaintiff John Doe 24 is a resident of the State of Maryland and a former student-

 athlete on OSU’s tennis team. John Doe 24 was sexually assaulted, battered, molested, and/or

 harassed by Dr. Strauss during his time at OSU.

        69.      Plaintiff John Doe 25 is a resident of the State of Ohio and a former student-athlete

 on OSU’s soccer team during the early 1990s. John Doe 25 was sexually assaulted, battered,

 molested, and/or harassed by Dr. Strauss during his time at OSU.

        70.      Plaintiff John Doe 26 is a resident of the State of Ohio and a former OSU student.

 John Doe 26 was sexually assaulted, battered, molested, and/or harassed by Dr. Strauss during his

 time at OSU.

        71.      Plaintiff John Doe 27 is a resident of the State of Ohio and a former OSU student-

 athlete on OSU’s wrestling team in the 1980s. John Doe 27 was sexually assaulted, battered,

 molested, and/or harassed by Dr. Strauss during his time at OSU.

        72.      Plaintiff John Doe 28 is a resident of the State of Ohio and a former OSU student

 who participated in elective scuba diving at OSU. John Doe 28 was sexually assaulted, battered,

 molested, and/or harassed by Dr. Strauss during his time at OSU.

        73.      Plaintiff John Doe 29 is a resident of the State of California and a former OSU

 student-athlete on OSU’s gymnastics team in the 1980s. John Doe 29 was sexually assaulted,

 battered, molested, and/or harassed by Dr. Strauss during his time at OSU.

        74.      Plaintiff John Doe 30 is a resident of the State of California and a former OSU

 student-athlete on OSU’s lacrosse team in the 1980s. John Doe 30 was sexually assaulted, battered,

 molested, and/or harassed by Dr. Strauss during his time at OSU.

        75.      Plaintiff John Doe 31 is a resident of the State of Ohio and a former OSU student-




                                              Page 11
Case: 2:18-cv-00692-MHW-EPD Doc #: 126 Filed: 11/27/19 Page: 14 of 74 PAGEID #: 704




 athlete on OSU’s wrestling team in the 1990s. John Doe 31 was sexually assaulted, battered,

 molested, and/or harassed by Dr. Strauss during his time at OSU.

        76.       Plaintiff John Doe 32 is a resident of the State of Florida and a former OSU

 student-athlete on OSU’s diving team in the 1980s. John Doe 32 was sexually assaulted, battered,

 molested, and/or harassed by Dr. Strauss during his time at OSU.

        77.       Plaintiff John Doe 33 is a resident of the State of New York and a former OSU

 student-athlete on OSU’s tennis team in the 1980s. John Doe 33 was sexually assaulted, battered,

 molested, and/or harassed by Dr. Strauss during his time at OSU.

        78.       Plaintiff John Doe 35 is a resident of the State of Ohio and a former OSU student-

 athlete on OSU’s soccer team in the 1990s. John Doe 35 was sexually assaulted, battered,

 molested, and/or harassed by Dr. Strauss during his time at OSU.

        79.       Defendant The Ohio State University is the biggest and richest University in the

 Big Ten Conference with an annual budget of $7 billion managed by the Board of Trustees

 composed of some of the largest and most powerful businesses in Ohio.

        80.       Defendant The Ohio State University (“OSU” or “Ohio State”) is and at all

 relevant times has been a state-owned and operated public university and institution of higher

 education organized and existing under laws of the State of Ohio. OSU receives federal financial

 assistance and is therefore subject to Title IX, 20 U.S.C. § 1681, et seq.

          81.     At all times relevant hereto, Richard Strauss, M.D. was an actual and/or

  apparent, duly authorized agent, servant and/or employee of OSU and performed medical

  services for OSU student-patients and members of the university community as part of his

  employment.

          82.     At all times relevant hereto, Defendant Ohio State was complicit and deliberately




                                               Page 12
Case: 2:18-cv-00692-MHW-EPD Doc #: 126 Filed: 11/27/19 Page: 15 of 74 PAGEID #: 705




     indifferent to the sexual assault and harassing conduct of Dr. Strauss.

            83.       At all times relevant hereto, Defendant Ohio State was complicit and deliberately

 indifferent to reports it received regarding Dr. Strauss’s sexually harassing conduct.

                      FACTUAL ALLEGATIONS COMMON TO ALL COUNTS

       I.         OSU Employed a Serial Sexual Predator As Its Sports Team Doctor and Student
                  Health Services Physician and, By Doing Nothing When On Notice About It,
                  Actually Enabled and Empowered the Sexual Predator

             84.      Ohio State hired Dr. Strauss in 1978 as an assistant professor of medicine.

             85.      OSU did nothing to ensure that Dr. Strauss was not a sexual predator and

     established no safeguards for students if he was.

             86.      Indeed, OSU never took action to protect students, rather at every opportunity,

     OSU protected and enabled predator Strauss.

             87.      Dr. Strauss was a prolific sexual predator—he is estimated to have sexually

     assaulted, abused, battered, molested, and/or harassed up to 3,000 male student athletes and

     others during his 20-year tenure at OSU.5

            88.       This abuse began his very first year of employment at OSU, and he continued

 sodomizing, fondling, groping, sexually assaulting, and harassing OSU’s male students and

 student-athletes until he was allowed to retire in 1998.6 He did so with OSU’s knowledge and

 support—and even earned emeritus status.

            89.       The Perkins Report confirmed, “University personnel had knowledge of Strauss’




 5
   This is based on men’s sports team lettermen rosters from 1978-1998, which do not even
 encompass all athletes who would have been exposed to Dr. Strauss, and the additional student
 victims at the University Hospital, Student Health Center, and off-campus Men’s Clinic.
 6
  See infra, Sec, II, describing molestation of the plaintiff representatives herein beginning with
 Kent Kilgore in 1981, through Brian Garrett in 1996.

                                                  Page 13
Case: 2:18-cv-00692-MHW-EPD Doc #: 126 Filed: 11/27/19 Page: 16 of 74 PAGEID #: 706




 sexually abusive treatment of male student-patients as early as 1979”.7

           90.     As highlighted by the Report and the stories that the survivors are now telling,

 OSU knew or should have known from the beginning that Strauss was a sexual predator.

           91.     Over the forty years since OSU hired Strauss, OSU played a key and active role

 in normalizing and perpetuating Dr. Strauss’s serial sexual abuse.

           92.     OSU facilitated his abuse by requiring that student-athletes undergo annual

 physical exams with Dr. Strauss in order to participate in OSU athletics and maintain their

 scholarships.

           93.     His notoriously hands-on examinations earned him different nicknames over the

 years, including “Dr. Jelly Paws,” “Dr. Drop-Your-Drawers,” “Dr. Nuts,” and “Dr. Cough.”

           94.     These were nicknames well-known by OSU coaching staff, trainers, and student

 athletes.

       A. OSU Fostered a Sexually Hostile Environment in Larkins Hall Locker Room and
          Showers in Which Strauss Thrived

           95.     Throughout the 80s and 90s, Dr. Strauss was a fixture in the locker rooms,

 showers, and saunas of Larkins Hall.

           96.     Dr. Strauss thrived at Larkins Hall. Like many sexual predators, once he selected

 his prey, he took steps to groom them for abuse.

           97.     Dr. Strauss would shower with athletes after workouts at the Larkins facility, and

 had his locker in the students’ locker room.

           98.     Dr. Strauss generally showered multiple times daily—a shower with each team—

 where he would wash himself while staring at the showering athletes.




 7
     Perkins Coie Report of the Independent Investigation, p. 1.

                                                Page 14
Case: 2:18-cv-00692-MHW-EPD Doc #: 126 Filed: 11/27/19 Page: 17 of 74 PAGEID #: 707




          99.    On many occasions, Dr. Strauss would postpone performing medical treatments

 after practice so that he could shower with the wrestling team.

          100.   Dr. Strauss also scheduled his showers so that he could view his favorite athletes

 naked.

          101.   In one instance, Dr. Strauss had just finished showering, had dressed, and was

 leaving the locker room. As Dr. Strauss was exiting the locker room, one of his favorite wrestlers

 entered and prepared to shower. Dr. Strauss immediately undid his tie, returned to his locker,

 undressed, and joined the athlete in the shower, his second shower in a matter of minutes.

          102.   Dr. Strauss once moved his locker to be next to the locker of one of his favorite

 wrestlers, who, accordingly to another former wrestler, looked like an “Abercrombie & Fitch

 model.”

          103.   One victim recounted the extreme emotional and psychological toll that he

 experienced as a result of seeing Strauss in the showers and locker room every day. He recalled

 how mentally taxing it was to constantly witness an authority figure nude, gawking at the students

 and masturbating, and how it would wear on him daily to know that Strauss was waiting every day

 in the locker room after practice.

          104.   Strauss’s steadfast presence in the student-athlete showers was known and

 acknowledged by many OSU employees who could have taken steps to stop it, but didn’t.

          105.   Ohio State demolished Larkins Hall in 2005, the same year Dr. Strauss took his

 own life.

    B. OSU Required Sports Physicals During Which Strauss Abused Student Athletes

          106.   Dr. Strauss took his harassment a step further behind the closed door of his on-

 campus examination room.




                                              Page 15
Case: 2:18-cv-00692-MHW-EPD Doc #: 126 Filed: 11/27/19 Page: 18 of 74 PAGEID #: 708




         107.      Ohio State required student athletes to undergo physical examinations by Dr.

 Strauss at least once per season, and sometimes more often.

         108.      During these required examinations, Dr. Strauss forced male student athletes to

 undress from the waist down and submit to invasive and medically unnecessary examinations,

 during which he would touch and fondle their genitalia and digitally penetrate their anuses, often

 telling the athletes that he was checking for hernias.

         109.      There was no medical necessity for Dr. Strauss’s examination, touching, and

 fondling of male student athletes’ genitalia or digital anal penetration during the required periodic

 physical examinations—Dr. Strauss did it for his own personal, sexual gratification.

         110.      This behavior persisted throughout Strauss’s entire tenure at OSU.

         111.      One former athlete described the first time he was examined by Dr. Strauss: “I’m

 sitting, and he straddled my thigh, mounted my thigh. Rubbed on my thigh. I was just frozen,” the

 athlete said.

         112.      Dr. Strauss then asked the athlete to get naked so Dr. Strauss could check for a

 sports hernia. The athlete said Strauss proceeded to “inspect my penis in detail” for a significant

 amount of time.

         113.      Dr. Strauss gave the athlete a physical again the next year. It lasted about 20

 minutes, 15 minutes of which involved Dr. Strauss closely inspecting his genitalia.

         114.      The athlete remembers being concerned at the time, but alarms were raised the

 next year when another doctor gave the athlete a physical. It lasted only five minutes.

         115.      The athlete recalls thinking at the time, “No hernia test, didn’t get naked. Is that

 it?”

         “Then I was like, ‘Holy moly,’” the athlete said.




                                                Page 16
Case: 2:18-cv-00692-MHW-EPD Doc #: 126 Filed: 11/27/19 Page: 19 of 74 PAGEID #: 709




        “I was always afraid. [Strauss] was the leading doctor on steroid use in the world, and I
        was always like, he could always say that medically there’s some reason that he needs to
        spend 15 minutes on my penis,” the athlete said. “He could have said that, and he’s dead
        now, but that’s what always scared me. But now I’m like, that’s crazy. Especially when
        that other doctor came in in five minutes and checked me out.”

        116.      As the former athlete explained, he felt powerless to stop Strauss’s abuse:

        “Someone had to make that decision [to let Strauss continue conducting physicals],” the
        athlete said. “Let’s say he’s a great doctor, fine. He doesn’t have to do the physicals,
        because it’s like someone was pretty much feeding us to him. I didn’t have a choice to say,
        ‘I want somebody else to do my physical’ because I didn’t feel like I had any power in that
        position.”

        117.      Indeed, Ohio State fed its students and student-athletes to Dr. Strauss; these

 students were particularly vulnerable to abuse.

        118.      Many of the student-athletes depended on athletic scholarships to attend Ohio

 State, scholarships which were contingent on playing by the school’s rules, including the

 requirement to undergo physical examinations by Dr. Strauss.

        119.      One athlete asked if he could get his mandatory yearly physical exam elsewhere

 but was told he had to see Dr. Strauss. These were the longest exams he had ever experienced, and

 always included a “hernia check.”

    C. Abuse Not Confined to Annual Physicals – Team Doctor’s Treatment for the Common
       Cold Required Student Athletes to Drop Their Shorts

        120.      But Dr. Strauss did not confine his abuse to the periodic physical examinations

 required by Ohio State.

        121.      Ohio State allowed Dr. Strauss to treat student-athletes for sports injuries and

 everything else—from heartburn to sprained ankles.

        122.      Regardless of the ailment, Dr. Strauss’s treatment of male student athletes almost

 always included examination, touching, and fondling of their genitalia, and it frequently included

 digital anal penetration.



                                               Page 17
Case: 2:18-cv-00692-MHW-EPD Doc #: 126 Filed: 11/27/19 Page: 20 of 74 PAGEID #: 710




         123.      A former OSU gymnast, and Plaintiff herein, specifically recalls any time he saw

 Strauss for a medical issue, whether it was an annual physical, a broken bone, or an ear infection,

 he was required to disrobe and endure an extended and uncomfortable examination of his lower

 body.

         124.      A former wrestler recalls Dr. Strauss approaching him in Larkins Hall and

 suggesting that, if he would come to the health center, Dr. Strauss could write him a prescription

 for acne. When he did so, Dr. Strauss had him disrobe and lay down on the examination table. Dr.

 Strauss inspected and fondled the athlete for five minutes, trying to bring him to an erection. When

 he was unsuccessful, he wrote the prescription for acne medication and the student left.

         125.      Some athletes saw it as the price of getting treatment.

         126.      Ohio State forced student athletes to make a chilling decision: either seek

 treatment from Dr. Strauss and submit to his molestation or forego treatment and live with illness

 or injury.

         127.      Athletes had to receive physicals before competing, whether or not they were

 injured, which meant that systematic sexual abuse from Dr. Strauss was inevitable under the

 Devil’s bargain Ohio State forced them to make with themselves.

         128.      With their collegiate athletic careers and scholarships on the line, many athletes

 sought treatment from Dr. Strauss for their physical conditions, at a high cost to their mental and

 emotional health.

     D. OSU Gave Strauss Broader Access to the General Student Population by Employing Him
        at the Campus Health Clinic

         129.      OSU also permitted Dr. Strauss to treat nonathletes at OSU’s Student Health

 Services campus health clinic until complaints led OSU to relegate Dr. Strauss to serving only its

 athletic teams.



                                                Page 18
Case: 2:18-cv-00692-MHW-EPD Doc #: 126 Filed: 11/27/19 Page: 21 of 74 PAGEID #: 711




        130.      One Plaintiff went to the campus health clinic with what he believed was strep

 throat. Dr. Strauss required him to disrobe, and ultimately fondled him to erection and ejaculation.

 The student had to remind Dr. Strauss to do the strep swab before leaving.

        131.      One Plaintiff saw Dr. Strauss at the OSU health center in the 1990s for burning

 with urination. Dr. Strauss digitally penetrated his anus, under the guise of checking his prostate,

 and commented “Don’t worry, this sometimes makes guys ejaculate.” On a follow-up visit, Dr.

 Strauss fondled the student to ejaculation. This student did not see a doctor for the rest of his

 college career, or for many many years after.

        132.      One Plaintiff remembers seeing Dr. Strauss twice at the health clinic: on both

 occasions, Dr. Strauss insisted on a very thorough genital examination and digitally penetrated his

 anus. Strauss told the man it was usual and customary to get an erection during the exam, and not

 to worry if he did.

        133.      According to a nurse interviewed by Perkins Coie, 1990-1992 OSU student health

 director Dr. Forrest Smith had notice about Strauss and received reports that Strauss would “show

 up to the Student Health Center with male students and request access to an examination room”

 without adhering to “normal scheduling protocols and recordkeeping.” But Smith did nothing.

    E. Even Students Volunteering to Assist with OSU’s Medical Research Studies Become
       Victims

        134.      Even students who weren’t seeking medical care were victimized. Strauss, along

 with OSU-tenured Department of Medicine physician Dr. William Malarkey (still a fixture at

 OSU’s Wexner Medical Center) conducted various research studies on students, whom Strauss

 victimized during the “research.”

        135.      A student-athlete who participated in a research study with Dr. Strauss told

 Perkins Coie that Strauss would conduct a hernia exam on an “almost daily” basis as part of his



                                              Page 19
Case: 2:18-cv-00692-MHW-EPD Doc #: 126 Filed: 11/27/19 Page: 22 of 74 PAGEID #: 712




 participation in the study.

             136.    The only witness to this abuse, Dr. Malarkey, refused to cooperate with Perkins

 Coie.

       II.       Timeline of OSU’s Deliberate Indifference to Sexual Abuse of its Students By Its
                 Sports Doctor and Clinic Physician

       A. Late 1970s

             137.    From 1978 to 1998, Strauss was the University’s team doctor and had contact with

 male athletes in baseball, cheerleading, cross country, fencing, football, gymnastics, ice hockey,

 lacrosse, soccer, swimming, tennis, track, volleyball, wrestling, and others. He was also a part-

 time physician with OSU’s Student Health Services.

             138.    In 1978—Dr. Strauss’s first year at Ohio State—Dr. Strauss fondled a former

 wrestling team captain during an exam. The wrestler left the exam and went to the Ohio State

 student health center where he complained about Dr. Strauss’s fondling to another doctor.

             139.    The doctor told the wrestler that the exam he described was “not normal.” But the

 doctor did nothing. Ohio State did nothing.

             140.    In 1979, a student trainer reported that OSU personnel in the Athletics Department

 and Sports Medicine program were aware that Strauss was conducting genital examinations on

 male athletes that were unusually prolonged, and that Strauss refused to allow athletic training

 staff to be present for these protracted genital examinations.8

       B. 1980s

             141.    In 1981, Plaintiff Kent Kilgore was an incoming freshman on partial scholarship

 for swimming and was directed to Dr. Strauss for a physical.




 8
     Id. at 2.

                                                 Page 20
Case: 2:18-cv-00692-MHW-EPD Doc #: 126 Filed: 11/27/19 Page: 23 of 74 PAGEID #: 713




         142.     Kent distinctly remembers all the older swimmers clearing the room and literally

 running away when it was time for physical examinations with Strauss.

         143.     Kent recalls Strauss immediately instructing him to “drop ‘em” as soon as Kent

 entered the exam room.

         144.     Dr. Strauss used no gloves. Dr. Strauss examined his anal region and inserted his

 finger in Kent’s rectum.

         145.     Dr. Strauss fondled Kent’s genitals and held his penis “in his hand and played with

 it like playdough.”

         146.     While at OSU, Kent had two “physicals” by Dr. Strauss.

         147.     Kent has not had a physical examination since, i.e., for more than 30 years, despite

 suffering obvious medical symptoms and having medical conditions which require attention.

         148.     At the time, he thought that was just what you had to go through to be in a big

 university.

         149.     Kent quit swimming, quit school, changed his life trajectory and has endured

 lifelong distrust of authority in the years since.

         150.     Kent was abused by Strauss in 1981, and he has suffered deep and profound regret

 that he was unable to do anything to stop Strauss and prevent him from abusing the hundreds of

 subsequent victims. Kent’s wife summed it up perfectly: “We, my family and other families, are

 living in the harm and malice of OSU’s lack of concern toward student safety and Richard Strauss’s

 sexual deviancies toward young, innocent male athletes. We are now paying the price of OSU’s

 indifference to Strauss’s predatorial tendencies.”

         151.     In 1981, just three years into his employment with OSU Strauss himself admitted




                                                 Page 21
Case: 2:18-cv-00692-MHW-EPD Doc #: 126 Filed: 11/27/19 Page: 24 of 74 PAGEID #: 714




 that be began hearing the swirling of rumors about his proclivities during examinations.9

            152.    In 1982, OSU's Student Health Center Sports Medicine Clinic Director David

 Henderson drafted report criticizing the care being administered to student-athletes, stating

 "Strauss works for no one, answers to no one, and is accountable to no one" and concluding that

 patient visits had decreased 21% in Strauss's first year. This report was given to Dr. Bob Murphy,

 the head team physician and Director of Sports Medicine.10

            153.    In 1983, OSU Fencing Coach Charlotte Remenyik first received reports regarding

 Strauss when a fencer sought treatment for a foot injury and was forced to "drop his pants."11

            154.    In 1984, Remenyik said that she received reports from fencers that Strauss was

 watching them take showers.12

            155.    In 1986, Dr. Bob Murphy, head team physician, advised Strauss that rumors were

 persisting throughout the fencing team. Strauss and Murphy agreed that Strauss would avoid

 treating fencers. Strauss attributed these rumors to Remenyik's "personal and continuous vendetta"

 against him.13

            156.    Plaintiff Roger Beedon describes how, when Roger came to play hockey at OSU

 in the late 1980s, Dr. Strauss was in charge of checking for hernias during training camp and would

 conduct physicals in a private room. During the examination, Dr. Strauss sat on a stool directly in

 front of Roger, with his head at about the height of his penis. Dr. Strauss required him to




 9
     Id. at 95.
 10
      Id. at 116.
 11
   Governor’s Working Group on Reviewing the Medical Board’s Handling of the Investigation
 Involving Richard Strauss at 50.
 12
      Id.
 13
      Perkins Coie Report of the Independent Investigation, p. 95.

                                                Page 22
Case: 2:18-cv-00692-MHW-EPD Doc #: 126 Filed: 11/27/19 Page: 25 of 74 PAGEID #: 715




 completely remove his shorts and underwear. After completing the hernia check, Dr. Strauss kept

 Roger standing there for an uncomfortable period of time.

           157.     Dr. Strauss then asked, “How was your summer?” to which Roger responded, “It

 was very good, thank you.” Then, using his entire hand, Dr. Strauss took Roger’s penis and lifted

 it up towards his belly button, inspecting his scrotum. During this time, he placed his hands on

 Roger’s testicles several times as well.

           158.     In Roger’s opinion, Dr. Strauss was trying to stimulate him sexually.

           159.     After approximately 5-10 minutes had passed, Dr. Strauss replied “It couldn't have

 been too good, because I don't see any diseases anywhere.” Roger laughed nervously because he

 was unsure how to respond to this comment, which made him very, very uncomfortable. Dr.

 Strauss then released his penis and said “everything is fine.” Roger believes that the examination

 ended because Dr. Strauss was not able to arouse him sexually.

           160.     Strauss also isolated Roger on a Sunday at the OSU ice rink and photographed

 Roger with his shirt off under the guise that Roger’s girlfriend and mother would like to receive

 the photos.

           161.     Roger, along with a teammate, reported Dr. Strauss’s conduct then-assistant

 athletic trainer (later Director of Athletic Training) Bill Davis, who expressed concern. But OSU

 did nothing.

           162.     In 1988, Student R and a teammate are questioned by trainer Bill Davis about

 Strauss's exams in detail. Student R remembered Davis being concerned and thought Strauss would

 be fired or removed, but nothing ever happened.14

           163.     Also in 1988, an Assistant Coach corroborated that Student R reported to him



 14
      Id. at 104.

                                                Page 23
Case: 2:18-cv-00692-MHW-EPD Doc #: 126 Filed: 11/27/19 Page: 26 of 74 PAGEID #: 716




 about Strauss and he met with Davis, the team's athletic trainer, as well as the team's head coach

 to discuss the report. Davis and the head coach decided that Strauss would never see an athlete

 without a trainer present.15

           164.     In 1989, another Team Physician recalled that he witnessed a student emerge from

 an exam and announce to the training room that Strauss had inappropriately examined his genitals.

 The team physician recalled speaking to the athletic trainer and the trainer reporting this

 information to Bob Murphy (head team physician) to be investigated.16

           165.     From the late 1980s to early 1990s, Assistant Athletic Director Larry Romanoff

 reported Strauss showering with the students to Bob Murphy (head team physician).17

       C. 1990s

           166.     In 1991, a Graduate Assistant Trainer reported to Dr. John Lombardo (head team

 physician) concerns about the rumors regarding Strauss’s seemingly unnecessary genital exams

 and the fact that Strauss insisted on one-on-one exams with the students.18

           167.     In the early 1990s, Student N personally spoke to Athletic Director Jim Jones and

 Assistant AD Kate Riffee about the environment for student athletes and Strauss and why Strauss

 had a locker at Larkins Hall. Student N recalls A.D. Jones being dismissive.19

           168.     Because his thesis centered around student-athletes and the pressures they faced,

 this student presented his thesis to Jones and Riffee in conjunction with his inquiries about Strauss.




 15
      Id. at 105.
 16
      Id. at 101.
 17
      Id. at 100.
 18
      Id. at 102.
 19
      Id. at 90.

                                                Page 24
Case: 2:18-cv-00692-MHW-EPD Doc #: 126 Filed: 11/27/19 Page: 27 of 74 PAGEID #: 717




 He asked why Strauss had a locker in Larkins Hall, which was designated for student-athletes.20

            169.   He remembers Jones being dismissive and not interested to the line of questioning,

 instructing the student to “move on.”21

            170.   Assistant AD Kate Riffee recalled it being “a topic of conversation” among staff

 members in Athletics that Strauss took long showers at Larkins with students.22

            171.   Plaintiff Ed Gonzalez, a former student-athlete on OSU’s track team, was directed

 to Dr. Strauss for a physical as an incoming freshman at OSU in the early 1990s.

            172.   Dr. Strauss had Ed remove his clothing and Dr. Strauss stared at Ed’s testicles,

  during which time Dr. Strauss put his face very close to Ed’s genitals and appeared to be

  attempting to conceal an erection.

            173.   Dr. Strauss then massaged Plaintiff Gonzalez’s chest for an inappropriate amount

  of time and commented that he had “large pecs for a hurdler.”

            174.   Strauss assaulted John Antognoli, a former OSU volleyball player, at least three

 different times in the 1990s on campus during medical “treatments” and once at Strauss’s home,

 where he invited John under the pretext of viewing athlete photographs Strauss had taken of John.

 After Strauss showed John the photos, he then proceeded to assault him.

            175.   Following this assault, John made the realization that he could no longer face

 Strauss and the sexual abuse that came with being an OSU athlete. John quit the volleyball team at

 the beginning of his sophomore year and never shared with anyone why he quit the team.

            176.   As a freshman in 1990, and a member of the Buckeye’s wrestling team, Plaintiff




 20
      Id.
 21
      Id.
 22
      Id. at 91.

                                               Page 25
Case: 2:18-cv-00692-MHW-EPD Doc #: 126 Filed: 11/27/19 Page: 28 of 74 PAGEID #: 718




 Dan Ritchie was forced to endure physicals by Strauss. Strauss assaulted and groped Dan during

 the very first physical and the abuse escalated thereafter.

        177.      In the fall of 1991, Dan injured his shoulder while home over thanksgiving break.

 When he returned to school following the holiday, OSU head wrestling coach Russ Hellickson

 instructed Dan to seek medical attention from Dr. Strauss. Dan initially refused to see Strauss for

 fear of being assaulted.

        178.      At the urging and instruction of Coach Hellickson, Dan finally visited Strauss for

 treatment of his shoulder. Strauss began the examination by making Dan remove his shirt and then

 insisted on “examining” Dan’s testicles and penis and placed his face near Dan’s groin. Dan realized

 that Strauss was attempting to get him aroused and immediately left the room.

        179.      Dan walked away from the team and sport that he loved; he quit wrestling, lost his

 athletic scholarship, and temporarily dropped out of OSU. Dan never shared why he left the

 wrestling team with his friends or family and endured a strained relationship with his father because

 of his decision to leave the team.

        180.      Dan finally recognized the abuse and the effects of the abuse after the news broke

 about Strauss in 2018.

        181.      Plaintiff Mike Schyck was a highly touted high school recruit and came to Ohio

 State in 1990 to fulfill his dream of becoming an Olympic wrestler.

        182.      After he arrived on campus as a young freshman, Mike heard upper classman

 “tease” underclassman about having to undergo physical exams by Dr. Strauss. Immediately upon

 entering the exam room, Strauss put his face in Mike’s groin where he remained for several minutes

 in his efforts to get Mike aroused.

        183.      Mike informed Strauss that he had suffered a groin injury during high school,




                                                Page 26
Case: 2:18-cv-00692-MHW-EPD Doc #: 126 Filed: 11/27/19 Page: 29 of 74 PAGEID #: 719




 which emboldened Strauss to further sexually abuse Mike under the guise of examining his prior

 injury.

           184.   Mike recalls the older wrestlers whistling when he left the exam room as an ode to

 Strauss’s sexual abuse.

           185.   Dr. Strauss used a locker just three down from Mike’s locker, and further subjected

 Mike to psychological abuse by repeatedly getting undressed, showering with Mike and the other

 wrestlers, and subjecting Mike to voyeurism and lewd comments.

           186.   Mike, a two-time All-American wrestler at OSU, gave everything of himself—

 physically and mentally—to the University he loved, and OSU betrayed him.

           187.   Mike still suffers with trust issues today because of the damage he endured due to

 Strauss’s actions.

           188.   Plaintiff Hunter Shepard loved Ohio State and asked head coach Russ Hellickson

 if he could have the honor of walking on to OSU’s wrestling team.

           189.   Hunter recalls being assaulted between 10 and 20 times by Dr. Strauss.

           190.   For months on end, Strauss groomed Hunter to garner his trust. He referred to

 Hunter as his son and called himself Hunter’s “second dad.”

           191.   Due to the fact that Hunter was suffering with a medical condition that required

 ongoing/periodic attention, he called on Strauss to treat him. Strauss used this as a reason to see

 Hunter more than other athletes, at his home and office.

           192.   Strauss repeatedly sexually abused Hunter during these exams, which he

 proclaimed were necessary to treat Hunter.

           193.   Strauss commented on Hunter’s good looks and told Hunter he was an amateur

 photographer so that he could take photos of Hunter.




                                               Page 27
Case: 2:18-cv-00692-MHW-EPD Doc #: 126 Filed: 11/27/19 Page: 30 of 74 PAGEID #: 720




         194.    Hunter recalls feeling like less than a man for allowing it to happen, but he felt he

 had “nowhere else to go.”

         195.    Hunter lived with the shame and guilt of this abuse for decades and never disclosed

 to anyone what he had endured by Strauss. His despair festered for years and he turned to alcohol

 and contemplated suicide.

         196.    To this day, more than twenty years later, Hunter has not had a physical

 examination.

         197.    In 1993, one wrestler recalls being at one of his earliest practices with the team,

 where he was told that a physical would be required and was directed to Dr. Strauss. He was

 warned by upperclassmen who joked, “watch out - he's going to play with you.” At the physical,

 Dr. Strauss engaged in fondling and close inspection of his genitals for an extended amount of

 time.

         198.    In 1993, another former OSU wrestler complained about Dr. Strauss to former

 head wrestling coach Russ Hellickson after being groped during three exams. The wrestler said

 that Coach Hellickson told Dr. Strauss to stop such behavior.

         199.    Coach Hellickson told Dr. Strauss that some of the athletes were “uncomfortable”

 with him showering with them, to which the doctor responded that Hellickson also showered with

 the athletes. Hellickson responded: “Not for an hour, Doc.”

         200.    Coach Hellickson also complained to Dr. Strauss about touching his athletes: “I

 said ‘When you’re doing weigh-ins, you’re too hands on, Doc,’” Hellickson said.

         201.    In November 1994, Medical Director/Head Team Physician Dr. John Lombardo

 wrote to Associate Athletic Director Paul Krebs, addressing concerns raised by head fencing coach

 Remenyik about Strauss.




                                              Page 28
Case: 2:18-cv-00692-MHW-EPD Doc #: 126 Filed: 11/27/19 Page: 31 of 74 PAGEID #: 721




           202.     Coach Remenyik had complained that Strauss was performing improper or

 unnecessary genital exams on the male fencers. Lombardo reported that the complaints (which he

 referred to as “pervasive”) were unfounded but that the male athletes were not comfortable with

 Strauss as their physician so Dr. Trent Sickles would be taking over as the fencing doctor.23

           203.     OSU did not inform Dr. Sickles why he replaced Strauss as the fencing team

 doctor; OSU deliberately kept him in the dark.

           204.     Also in the fall of 1994, two wrestlers met with then-Athletic Director Andy

 Geiger (“AD Geiger”) in his office. The wrestlers complained about the voyeuristic and lewd

 conduct of the men in the lockers and saunas of Larkins Hall, the former student and faculty

 recreation center on the Ohio State campus that housed the wrestling, gymnastics, and swimming

 teams.

           205.     A former OSU wrestling coach described Larkins Hall as “a cesspool of

 deviancy,” saying “Coaching my athletes in Larkins Hall was one of the most difficult things I

 ever did.”24

           206.     Student athletes were regularly harassed in Larkins Hall by sexually aggressive

 men who attended the university or worked there:

                   The voyeurs would masturbate while watching the wrestlers shower or sit
           in the sauna, or engage in sexual acts in the areas where the athletes trained, the
           former wrestlers said.
                   …
                   The situation was so egregious that former wrestling head coach Russ
           Hellickson would at times have to physically drag the gawkers out of the building,
           several sources familiar with his actions at the time said. Hellickson pleaded with
           the university multiple times to move their athletes to a private facility, the sources


 23
      Id. at 94.
 24
    Rachael Bade and John Bresnahan, ‘A cesspool of deviancy’: New claims of voyeurism test
 Jordan denials, POLITICO, (July 6, 2018), https://www.politico.com/story/2018/07/06/jim-
 jordan-harassment-ohio-state-wrestling-699192. (last visited July 16, 2018).

                                                  Page 29
Case: 2:18-cv-00692-MHW-EPD Doc #: 126 Filed: 11/27/19 Page: 32 of 74 PAGEID #: 722




            said….25

            207.   The wrestlers pleaded with the University administration to make changes to

 Larkins Hall to protect student athletes and specifically complained of Dr. Strauss’s conduct. They

 presented AD Geiger with drawings of changes to the wrestling and gymnastics locker room that

 they believed would enhance safety and privacy for student athletes.

            208.   AD Geiger promised to look into doing something about the situation.

            209.   But Ohio State did nothing.

            210.   It did not move the athletes to a private facility, as Coach Hellickson requested.

            211.   And it did not make the changes the wrestlers suggested.

            212.   Only one thing changed: the locker room carpet was cleaned.

            213.   Plaintiff Adam Plouse attended OSU from 1995 to 1999. He wrestled for the first

 three years of his college career.

            214.   Beginning his freshman year, he was warned by upperclassmen about Dr. Strauss,

 and tried to keep his distance.

            215.   Nevertheless, when Adam was a freshman, he was directed to Dr. Strauss for a

 physical where he endured an extensive and inappropriate hernia check.

            216.   On many occasions in Larkins Hall, Dr. Strauss watched Adam shower in a way

 that made Adam uncomfortable.

            217.   The Perkins Report confirms that, in January 1995, “Coach A” acknowledged that

 he personally confronted Strauss about Strauss showering with students and told him he was too

 hands on. “Coach A” thought he adequately addressed these issues with Strauss.26



 25
      Id.
 26
      Perkins Coie Report of the Independent Investigation, p. 91.

                                                 Page 30
Case: 2:18-cv-00692-MHW-EPD Doc #: 126 Filed: 11/27/19 Page: 33 of 74 PAGEID #: 723




            218.    Also in January 1995, two student-patients (Students A and B) from the Student

 Health Men’s Clinic separately reported complaints about Strauss to Student Health

 administrators.27

            219.    In January 1996, after Student C reported being molested by Strauss to Dr. Ted

 Grace, Strauss was quietly placed on administrative leave from Student Health and Athletics.28

 Student C encountered Dr. Strauss in the student health men’s clinic in January of 1996 when he

 sought routine medical treatment for an ailment.

            220.    Immediately after Strauss molested him, this student ran out of the exam room and

 into the waiting room and went berserk in the presence of staff and students. He began to scream

 and yell and create a scene, demanding his medical records and drawing attention to the

 inappropriate examination he’d just had.

            221.    Dr. Ted Grace was immediately alerted about this incident, the third student

 complaint about Strauss in just one year.

            222.    Shortly thereafter, the student began to receive certified letters from Strauss’s

 attorney, threatening him with legal action if he didn’t retract his statements about the assault and

 alleging that he had “misinterpreted” what had occurred in the exam room. Strauss subsequently

 suggested that the student had in fact assaulted him, not the other way around.

            223.    The trauma of it all wore heavy on the student, who dropped out of OSU,

 transferred to another school and eventually left the state and moved across the country.

            224.    As his mother recalled, they paid OSU for their son’s tuition and expenses, which

 included student healthcare, and in turn, OSU betrayed them, subjecting their son to a serial sexual



 27
      Id. at 114.
 28
      Id.

                                                Page 31
Case: 2:18-cv-00692-MHW-EPD Doc #: 126 Filed: 11/27/19 Page: 34 of 74 PAGEID #: 724




 abuser and forever changing the trajectory of his life.

        225.      By his own admission, Dr. Grace did not inform law enforcement about these

 reports at Strauss’s request.

        226.      And although OSU relieved Strauss from his position at OSU’s “Men’s Clinic,”

 it allowed Strauss to open and advertise to students and provide discounted sexual health services

 to students at his off-campus medical “Men’s Clinic” for two more years, where countless

 additional students, including Plaintiff Brian Garrett, fell victim to his abuse.

        227.      In the weeks following Student C’s report, on April 2, 1996, Strauss applied to

 reserve the corporate name for “Men’s Clinic of America” with the Ohio Secretary of State.

        228.      Over the spring and summer of 1996, Strauss scoured OSU’s campus to recruit

 students to come work at the Men’s Clinic, using his clout as a tenured-professor to lure male

 nursing students into believing this was a legitimate professional opportunity.

        229.      Strauss conducted on-campus interviews in University buildings, where he

 boasted about his renowned career with OSU and used his status as a tenured professor to garner

 trust from potential job applicants.

        230.      OSU stamped its approval on Strauss and the Men’s Clinic by allowing the on-

 campus recruiting and hiring.

        231.      Unbeknownst to the male nursing students Strauss was interviewing—or to any

 OSU students, OSU’s Vice President of Student Affairs, in conjunction with OSU’s general

 counsel, convened a disciplinary hearing against Strauss in June 1996.

        232.      In July 1996, the OSU Athletics Department terminated Strauss’s employment

 agreement.

        233.      On August 5, 1996, Strauss was informed that his appointment with OSU Student




                                                Page 32
Case: 2:18-cv-00692-MHW-EPD Doc #: 126 Filed: 11/27/19 Page: 35 of 74 PAGEID #: 725




 Health Services was also terminated.

         234.        Also in August 1996, the State Medical Board of Ohio began its own investigation

 of sexual improprieties raised against Strauss.

         235.        At no point in time during OSU’s investigation or subsequent findings of credible

 reports of sexual assault of students did OSU ever report Strauss to law enforcement, ban him from

 campus, or prevent him from interacting with students.

         236.        Nevertheless, in August 1996, Dr. Strauss set up shop in a nondescript, three-story

 office building less than two miles from campus. There, he opened “Men’s Clinics of America,” a

 men’s health clinic that offered “Prompt Treatment of Common Genital/Urinary Problems.”

         237.        By September 1996, within a few weeks of Strauss’s removal as an OSU

 physician, his Men’s Clinic was up and running, targeted to vulnerable male OSU students, who

 were suffering from sexually transmitted diseases or urological issues, offering them low-cost or

 free health care.

         238.        Despite the name, Men’s Clinics of America was only one clinic, and it had only

 one doctor—Richard Strauss.

         239.        Not only did OSU know Strauss was running the clinic in such close proximity of

 campus and treating unsuspecting students, but the University gave him its blessing to open the

 facility.

         240.        At least a month before Men’s Clinic of America was up and running, “in mid-

 July 1996, Strauss received assurances from the Associate Vice President of Health Sciences and

 Academic Affairs that there would be no issue with Strauss engaging in part-time private medical

 practice while retaining his tenured faculty position at the University. The Associate Vice

 President was aware, at the time he provided these assurances to Strauss, that Strauss was being




                                                  Page 33
Case: 2:18-cv-00692-MHW-EPD Doc #: 126 Filed: 11/27/19 Page: 36 of 74 PAGEID #: 726




 investigated by Student Affairs following a complaint brought against Strauss by a student-

 patient.”29

            241.   Using his name and status as a University-sanctioned tenured professor, Strauss

 targeted students through his ads in the OSU paper, The Lantern.

            242.   Students who sought treatment at Men’s Clinic of America likely were not even

 aware that it wasn’t the same OSU sponsored Men’s Clinic where they had previously gotten

 treatment from Strauss.

            243.   OSU made no effort to warn students about the dangers of being treated by Strauss

 or to prevent Strauss from seeking patients who were OSU students.

            244.   Instead, OSU allowed Dr. Strauss to solicit its male students for sexual health

 treatment in its student newspaper.

            245.   In fact, in November 1996, OSU’s Student Health Director learned that Strauss

 was operating Men’s Clinic of America right near campus, and reported this to the Ohio Medical

 Board, yet the ads continued to run in the Lantern for at least another 4 months.




            246.

 An advertisement that ran in The Lantern on multiple occasions during the Fall 1996 semester.

            247.   OSU would have discovered all of this had it vetted the ad in its campus paper


 29
      Id. at 5.

                                               Page 34
Case: 2:18-cv-00692-MHW-EPD Doc #: 126 Filed: 11/27/19 Page: 37 of 74 PAGEID #: 727




 from unnamed “experienced doctors” offering discounted sexual health services to its students.

 But OSU didn’t do that.

        248.     OSU was oblivious or willfully blind to these red flags—a doctor removed from

 his position in light of complaints of sexual abuse against him, opening his own clinic to treat

 “common genital/urinary problems.”

        249.     Unsuspecting male students had no way of knowing that this clinic was not under

 OSU’s supervision and Strauss operated under the auspice that he was still a University physician,

 simply functioning in a new location.

        250.     OSU took no steps to protect its students or members of the community, naïve to

 Strauss’s employment status with the University, and naïve to Strauss’s dangerous propensities.

 OSU left them vulnerable for sexual abuse because of its failure to publicly admonish or

 disassociate with Strauss, despite the multiple, credible reports of sexual abuse of patients.

        251.     Brian Garrett became one of these unsuspecting victims.

        252.     Brian was sexually assaulted, battered, and molested by Dr. Strauss in 1996.

        253.     Brian’s abuse would never have occurred had OSU taken appropriate action to

 investigate and address the multiple prior reports and complaints of Dr. Strauss’s sexual abuse.

        254.     Brian attended OSU between 1992 and 1998, where earned his Bachelor of

 Science in Nursing degree and did graduate coursework. He completed his Master of Science in

 Nursing degree at the University of Cincinnati in 2003. He is currently employed as a Certified

 Registered Nurse Anesthetist.

        255.     In the spring of 1996, another nursing student told Brian that a university doctor

 was moving the Men’s Clinic and was hiring male nursing students to staff the clinic. The doctor

 was recruiting students on campus at Larkins Hall, and Brian agreed to meet with the doctor. The




                                               Page 35
Case: 2:18-cv-00692-MHW-EPD Doc #: 126 Filed: 11/27/19 Page: 38 of 74 PAGEID #: 728




 doctor was Richard Strauss.

         256.     Brian did not know Dr. Strauss and had never heard of his reputation among

 student-athletes. He met Dr. Strauss for the first time in an interview on campus in the spring of

 1996.

         257.     Dr. Strauss offered Brian the opportunity to gain experience in the Men’s Clinic

 and a recommendation from a highly credentialed doctor. Dr. Strauss also offered decent pay, at

 least for a broke college kid. So Brian took the job.

         258.     At the clinic, OSU athletes were given priority and seen on a walk-in

 (unscheduled) basis. For OSU athletes, there were no intake charts completed per Dr. Strauss’s

 request, and while Dr. Strauss saw other patients with the office staff, he saw OSU athletes alone.

         259.     Brian began working for Dr. Strauss in the fall of 1996. On his third or fourth day

 working in the clinic, Dr. Strauss summoned Brian into the examination room while a male patient

 was lying supine on the examination bed. Dr. Strauss was standing over the patient. Dr. Strauss

 instructed Brian to stand in the corner of the room.

         260.     Dr. Strauss removed the patient’s pants and began to heavily fondle the patient’s

 penis and testicles until the patient achieved an erection. The patient’s face turned bright red; Brian

 presumes the patient was embarrassed.

         261.     Dr. Strauss then instructed Brian to come closer. He did not explain why Brian

 needed to be closer to the patient.

         262.     Dr. Strauss continued to fondle the patient until the patient ejaculated. Brian was

 shocked by what he witnessed. Dr. Strauss then instructed Brian to exit the exam room to retrieve

 tissues so that Dr. Strauss could clean up the ejaculation.

         263.     When Brian subsequently asked Dr. Strauss about what happened, Dr. Strauss




                                                Page 36
Case: 2:18-cv-00692-MHW-EPD Doc #: 126 Filed: 11/27/19 Page: 39 of 74 PAGEID #: 729




 replied that he was “testing for premature ejaculation.”

          264.   Brian recalls feeling uneasy about the incident, but, given the nature of the clinic

 and his own limited medical experience at the time, he did not recognize that it was inappropriate.

          265.   Later that same day, Dr. Strauss asked Brian if he had any ailments. Brian admitted

 to Dr. Strauss that he was experiencing severe heartburn. Dr. Strauss offered to examine and treat

 Brian.

          266.   Dr. Strauss had Brian lie down on the examination table and began touching and

 pressing on Brian’s abdomen while asking him questions about any pain he was experiencing. Dr.

 Strauss then unexpectedly removed Brian’s pants and began fondling his genitalia. Dr. Strauss

 explained that he was “just checking for some things.”

          267.   Brian was in shock. He immediately left the clinic and never returned.

          268.   Brian did not report the incident at the time because he believed his experience

 was an isolated incident and he feared repercussions for his OSU graduate school application and

 career if he caused problems for a university doctor.

          269.   Years later, in late May 2018, Brian was at a Cleveland Indians game when his

 friend showed him a news article about the allegations that Dr. Strauss had sexually abused student

 athletes. Upon seeing Dr. Strauss’s picture, Brian felt sick to his stomach and wanted to puke.

          270.   Since then, Brian has lost countless nights of sleep and, when he does sleep, he

 often wakes up feeling paralyzed, like he is back on Dr. Strauss’s exam table. He has sought

 counseling, has experienced difficulties pursuing opportunities related to his profession. Despite

 that he is a medical professional, he now fears his family getting medical treatment.

          271.   Brian decided to step forward in 2018 when he learned that he was not alone and

 that his was not an isolated incident.




                                              Page 37
Case: 2:18-cv-00692-MHW-EPD Doc #: 126 Filed: 11/27/19 Page: 40 of 74 PAGEID #: 730




        272.     Brian is a proud lifelong Buckeye. He holds undergraduate degrees from OSU

 (along with graduate school coursework), he met his wife there and proposed to her in Ohio

 Stadium, and he continues to donate his time and money to the university. He wants the university

 to acknowledge and take responsibility for the role it played in what happened to him and other

 students.

        273.     Like all Plaintiffs herein, Brian was not aware that Dr. Strauss’s conduct was not

 medically necessary and that it was, in fact, sexual assault.

        274.     Like all Plaintiffs herein, even if Brian had known that Dr. Strauss’s conduct

 constituted sexual assault, Brian was not informed or made aware of any formal OSU grievance

 procedure to complain about Dr. Strauss.

        275.     Like all Plaintiffs herein, even if Brian had known that Dr. Strauss’s conduct

 constituted sexual assault, he had no reason to know the role that OSU had played in facilitating

 the abuse: that OSU had received but ignored or rebuffed or concealed complaints against Strauss,

 which prevented Brian, like all Plaintiffs, from discovering their claims against OSU.

        276.     Due to OSU ignoring and rebuffing and concealing complaints, any investigation

 by Brian or other Plaintiffs would have been futile.

        277.     Like all Plaintiffs herein, until reading news coverage of the OSU investigation in

 2018, Brian did not realize the magnitude or scope of Dr. Strauss’s abuse of OSU students, or

 OSU’s role in permitting Dr. Strauss’s rampant sexual misconduct.

        278.     Like all Plaintiffs herein, if OSU had taken meaningful action to address prior

 reports of Dr. Strauss’s sexual abuse, Brian would not have been abused by Dr. Strauss.

        279.     Like all Plaintiffs herein, had OSU taken meaningful remedial action once

 learning of Dr. Strauss’s abuse, Brian’s damages may have been mitigated.




                                               Page 38
Case: 2:18-cv-00692-MHW-EPD Doc #: 126 Filed: 11/27/19 Page: 41 of 74 PAGEID #: 731




        280.     Like all Plaintiffs herein, Brian still suffers from the pervasive and systematic

  deprivation of his rights by OSU, which still has not acted to resolve or remediate its institution-

  wide failures related to Dr. Strauss.

        281.     Indeed, OSU took no legal or disciplinary action against Dr. Strauss as a result of

 the summer 1996 hearing. Although Strauss was relieved of his responsibilities as a physician at

 Student Health Services, his status as a tenured faculty member in the University's School of Public

 Health remained unchanged.

        282.     Further, the School of Public Health never initiated or otherwise pursued its own

 investigation of Strauss.

        283.     Dr. Strauss quietly retired from his positions at OSU in March of 1998.

        284.     In a memo announcing his retirement in 1998, OSU officials proclaimed, “Dr.

 Strauss has become a national and international renowned expert in the field of sports medicine

 through his outstanding teaching, service and research.”

        285.     Upon his retirement, OSU gilded Strauss’s reputation with the title of Emeritus

 Professor.

        286.     OSU’s actions stand in stark contrast to the knowledge OSU harbored, that Strauss

 had long been abusing male students.

        287.     Then OSU Dean of College of Medicine and Public Health, Dr. Bernadine Healy,

 protested Strauss’s emeritus appointment. When a department-wide memo was released

 announcing Strauss’s “retirement” and emeritus appointment, Dean Healy denounced this decision

 writing that she had not approved this emeritus appointment and that she had not been told about

 the recommendation.

        288.     OSU made the recommendation despite its knowledge that Strauss had




                                               Page 39
Case: 2:18-cv-00692-MHW-EPD Doc #: 126 Filed: 11/27/19 Page: 42 of 74 PAGEID #: 732




 perpetuated sexual abuse on thousands of innocent students.

         289.    OSU’s role in facilitating and covering up Strauss’s abuse remained concealed

  for all these years, and its deliberate indifference has remained the status quo.

      D. OSU’s Continuing Culture of Indifference

         290.    Unfortunately, OSU has fostered a culture of institutional indifference to the rights

 and safety of its students: Dr. Strauss is not the only OSU employee who has used his position to

 abuse students, although he may be the most prolific abuser.

         291.    This continuing culture of indifference has been noted by the U.S. Department of

 Education’s Office of Civil Rights, in multiple lawsuits against the University, and in the media.

         292.    In June of 2010, the United States Department of Education’s Office of Civil

 Rights (“OCR”) began an investigation into OSU regarding its policies and procedures enacted to

 protect and respond to victims of sexual assault and abuse on campus.

         293.    Only after the investigation began and OCR issued a 2011 Dear Colleague letter

 on sexual violence did OSU scramble to revise its sexual abuse policies and procedures.30

         294.    To close the review, OSU entered into a resolution agreement with OCR.31

         295.    After OCR initiated its investigation, OSU internally investigated a sexual

 harassment complaint against its marching band, which resulted in the dismissal of its director,

 Jonathan Waters, for fostering a “culture of intimidation.” The investigation found that OSU had



 30
    See Letter from Meena Morey Chandra, Regional Director, Reg. XV, Office for Civil Rights,
 U.S. Dep’t Educ., to Dr. Michael V. Drake, President, Ohio State University, 2 (Sept. 11, 2014)
 (describing results of OSU’s investigation of alleged sexual harassment within Marching Band),
 https://www2.ed.gov/documents/press-releases/ohio-state-letter.pdf (last visited August 14, 2018)
 (hereinafter “OCR Findings Letter”).
 31
    Resolution Agreement, Ohio State University, OCR Docket #15-10-6002, accessible at
 https://www2.ed.gov/documents/press-releases/ohio-state-agreement.pdf (last visited July 24,
 2018).

                                               Page 40
Case: 2:18-cv-00692-MHW-EPD Doc #: 126 Filed: 11/27/19 Page: 43 of 74 PAGEID #: 733




 notice of the hostile environment but had failed to do anything about it.

            296.    Upon completion of the overarching OCR investigation, which spanned more than

 four years, OCR made findings that OSU violated Title IX.

            297.    OCR mandated inter alia that “Once a [Title IX] recipient knows or reasonably

 should know of possible sexual harassment, it must take immediate and appropriate action to

 investigate or otherwise determine what occurred.”32

            298.    In July of 2014, OSU President Michael Drake pledged “Nothing is more

 important than the safety of our students. We expect every member of our community to live up

 to a common standard of decency and mutual respect and to adhere to university policies.”33

            299.    Coincidentally, just days later, in August of 2014, during a diving meet, Ohio State

 received a report that OSU assistant diving coach Will Bohonyi was sexually abusing a minor

 member of OSU’s Diving Club. Inexplicably, OSU allegedly sent the victim—not the

 perpetrator—home from the meet.

            300.    OSU then failed to take action to address the hundreds of naked photographs of

 the underage victim engaged in sexual acts that Coach Bohonyi had forced her to take. These

 photographs—child pornography—have sat in OSU’s possession for some four years.

            301.    Despite its pledge and resolution agreement in response to the 2010-2014 OCR

 investigation, OSU continued to foster a culture of indifference and has demonstrably failed to

 show it was working to protect survivors of sexual violence.

            302.    OSU has continued to respond inappropriately and unreasonably to reports of

 sexual violence.


 32
    Letter from Meena Morey Chandra, Regional Director, OCR, to Dr. Michael Drake, President
 of OSU (September 11, 2014)
 33
      Id.

                                                 Page 41
Case: 2:18-cv-00692-MHW-EPD Doc #: 126 Filed: 11/27/19 Page: 44 of 74 PAGEID #: 734




            303.   This pattern of failing to protect students and allowing sexual assault to perpetuate

 and continue effectively remains today at OSU.

            304.   In May of 2018, the University announced it had conducted an independent review

 of its Sexual Civility and Empowerment unit (“SCE”), an on-campus entity enacted to support

 victims of sexual assault.34

            305.   The findings of this external review indicated that the SCE had failed to properly

 document and report pertinent information regarding sexual assault complaints made by students.35

            306.   The Ohio Health Sexual Assault Response Network of Central Ohio made deeply

 disturbing findings regarding the response by university employees at the SCE to victims of sexual

 abuse. 36

            307.   Among the findings made were that “Survivors were subjected to victim-blaming,

 unethical and re-traumatizing treatment by SCE advocates. Some victims were told they were lying

 or delusional, suffered from mental illness, had an active imagination, didn’t understand their own

 experience or fabricated their story.”

            308.   In a statement by the University following the findings made regarding SCE, OSU

 claimed it is working toward improvement: “Ohio State will do all that we can to be a national

 leader in preventing and responding to sexual misconduct,” Ohio State University President

 Michael Drake said in a statement. “Our campuses must be safe places for all members of our




 34
   Zach Varda and Michael Lee, Ohio State shuts down its Sexual Civility and Empowerment unit,
 The Lantern, June 19, 2018, https://www.thelantern.com/2018/06/ohio-state-shutting-down-
 sexual-civility-and-empowerment-unit/. (last visited August 29, 2018)
 35
      Id.
 36
   Jennifer Smola, Ohio State closes sexual-assault center, fires 4 after complaints, The Columbus
 Dispatch, June 19, 2018. http://www.dispatch.com/news/20180619/ohio-state-closes-sexual-
 assault-center-fires-4-after-complaints (last visited September 23, 2018)

                                                Page 42
Case: 2:18-cv-00692-MHW-EPD Doc #: 126 Filed: 11/27/19 Page: 45 of 74 PAGEID #: 735




 community to learn, work and grow. We remain steadfastly and unwaveringly committed to this

 goal.”37

            309.   But this statement is belied by OSU’s conduct: Forty years after Richard Strauss

 began sexual assaulting students under the guise of practicing medicine, OSU has continued to fail

 to enact or implement meaningful change or programs to protect victims.

            310.   And in August 2018, the Office for Civil Rights announced it would again be

 launching an investigation into OSU’s compliance with Title IX, to inquire whether the University

 responds promptly and equitably to complaints and reports of sexual misconduct by former

 students.38

            311.   Ohio State University’s continued indifference and resulting inaction to sexual

 abuse allegations against Strauss is wanton, willful and with reckless disregard and neglect of

 Plaintiffs’ rights, safety and wellbeing.

            312.   OSU has displayed and continues to display deliberate indifference to the

 suffering of its students. It perpetuated a sexually hostile environment and a culture of deliberate

 indifference by ignoring widespread and repeated complaints of Dr. Strauss’s conduct. Its pre-

 assault failures resulted in additional harm to Plaintiffs. Had OSU responded appropriately and

 reasonably to complaints, assault could have been avoided. Instead, it concealed and rebuffed

 reports, which prevented Plaintiffs from discovering their claims.

            313.   OSU encouraged an attitude of deliberate indifference—sweeping away

 allegations of abuse, at best, and outright ignoring these allegations at worst—all in the name of



 37
      Id.
 38
   Dakin Andone, Ohio State University faces federal investigation into alleged sexual misconduct
 by school doctor, August 17, 2018, https://www.cnn.com/2018/08/17/us/ohio-state-university-
 federal-investigation/index.html (last visited October 25, 2018)

                                               Page 43
Case: 2:18-cv-00692-MHW-EPD Doc #: 126 Filed: 11/27/19 Page: 46 of 74 PAGEID #: 736




 protecting the University’s supposed integrity and coaxing more and more student-athletes to help

 OSU win championships despite the cruel personal toll.

         314.     OSU’s inaction and pattern of deliberate indifference has been exhibited by the

 University at least since 1978, the year that Strauss was hired and first abused a student.

         315.     This pattern of deliberate indifference persisted through Dr. Strauss’s long career

 at OSU, despite notice to appropriate people, including multiple head coaches, the future Director

 of Athletic Training, Director of Student Health, and an Athletic Director, who could have and

 should have taken action.

         316.     This pattern of deliberate indifference continued beyond Dr. Strauss’s retirement,

 as evidenced by numerous, persistent reports and allegations of sexual abuse and misconduct

 across campus that were not properly addressed by the University and permitted the creation of a

 campus condition rife with sexual assault.

         317.     Any policies or procedures in place at OSU during Dr. Strauss’s tenure were

 clearly ineffective and inadequate and essentially served no purpose in protecting students.

         318.     Ohio State’s delay and deliberate indifference has created a hostile environment

 for its male students, particularly its male athletes.

         319.     OSU’s actions and inactions had the systematic effect of depriving Plaintiffs

 herein and countless other students of the educational benefits afforded to them through their

 enrollment in the University.

         320.     Case in point: it has been four years since OSU was specifically put on notice by

 the Department of Education that its culture fostered a sexually hostile environment for students,

 and yet no action has been taken to remedy the abuse suffered by its students, including the victims

 of Dr. Richard Strauss.




                                                 Page 44
Case: 2:18-cv-00692-MHW-EPD Doc #: 126 Filed: 11/27/19 Page: 47 of 74 PAGEID #: 737




    E. 2018: Public Outcry Compels OSU to Retain Perkins Coie to Investigate Itself

        321.      In April 2018, twenty years after Dr. Strauss’s retirement, and forty years after the

 first complaint of abuse, former student athletes publicly accused OSU of covering-up for Strauss.

        322.      To placate the public outcry, OSU hired an independent law firm, Perkins Coie,

 to investigate who at OSU knew what, and when, about sex abuse by Dr. Strauss against student

 athletes dating back to the late 1970s.

        323.      OSU only began the investigation in an effort to protect its brand, after multiple

 former students came forward with their stories of abuse by Dr. Strauss, and these stories were

 publicized in the media.

        324.      OSU expressed sympathy for the survivors but did not accept responsibility.

        325.      Although many of Dr. Strauss’s victims, including Plaintiffs in this case, felt that

 his exams were medically inappropriate and deeply uncomfortable, many of them did not realize

 these exams constituted illegal sexual abuse and harassment until after OSU publicized its

 investigation this year.

        326.      Nor did these victims realize the magnitude or scope of Dr. Strauss’s abuse of

 OSU students or OSU’s role in permitting Dr. Strauss’s rampant sexual misconduct.

        327.      And many of Strauss’s victims, including the Plaintiffs in this case, were

 revictimized by the opening of the Perkins Coie investigation in April 2018, having

 compartmentalized and repressed their memories of abuse for many years.

        328.      They have been further revictimized in recounting the horrific details of their

 abuse to the “independent” investigators OSU is paying to finally look into Dr. Strauss’s legacy.

        329.      The Perkins Coie investigators are no more than a team of lawyers, paid by OSU

 to canvas victims and frame the extent of OSU’s potential liability.




                                               Page 45
Case: 2:18-cv-00692-MHW-EPD Doc #: 126 Filed: 11/27/19 Page: 48 of 74 PAGEID #: 738




        330.     No detailed written statements were taken, and the victims were not provided their

 written statements for feedback, correction, or follow-up.

        331.     The “investigation” was not professionally done: victims were not given the

 choice of male or female interviewers for this sensitive information. The lead investigators were

 white collar defense investigators, and there is no indication that they were trained in trauma-

 informed interviewing or counseling.

        332.     The female interviewers who talked with Plaintiffs and others are not specially

 trained or certified for interviewing sex abuse victims; for example, one is an e-

 discovery/document review attorney at Perkins Coie.

        333.     The “investigation” did not to change the culture at OSU: The victims who

 reached out to speak with Perkins Coie are not asked about how the OSU system could or should

 be fixed to prevent what happened for decades.

        334.     OSU knows who the team members of the various sports were from 1978-2004,

 and who the male patients in its Clinic were from 1978-2004, but has done nothing to identify

 where they are now, and contact them—claiming instead it does not want to “re-traumatize” them

 by bringing up the past. This implies OSU knows it is likely that every male athlete was abused,

 that the abuse itself was painful, that they have repressed it for decades, and that coping with it

 will be painful even now.

        335.     OSU doesn’t want to be held accountable for employing a serial, sexual predator,

 allowing him to abuse students for years, and then failing to take any remedial action to help these

 students.

        336.     If OSU had taken meaningful action to address prior reports of Dr. Strauss’s

 sexual abuse forty years ago, Plaintiffs would not have been abused by Dr. Strauss.




                                              Page 46
Case: 2:18-cv-00692-MHW-EPD Doc #: 126 Filed: 11/27/19 Page: 49 of 74 PAGEID #: 739




          337.    Since the allegations became public in early 2018 and OSU opened its

 investigation, OSU now has ample notice of Dr. Strauss’s abuse of its students, including Plaintiffs

 herein, and yet it has taken no affirmative action to change or improve upon the culture of

 indifference or help the victims.

          338.    Only recently could OSU no longer hide behind its self-made veil of secrecy. With

 the jig finally up, OSU proclaimed its intent to help the victims heal despite its quiet efforts to kill

 Plaintiffs’ claims along with their spirits.

          339.    In this manner, Plaintiffs’ claim stems from OSU’s deliberate indifference,

 spawned by Dr. Strauss’s barbarism, and OSU’s decades-long refusal to own Dr. Strauss’s

 behavior and to make proper amends to his victims. Instead, OSU ignored it, excused, it, and did

 everything except own up. But still, OSU seeks to evade responsibility. Plaintiffs’ amended

 complaint does not let that happen.

          340.    It is time to hold OSU accountable.

          341.    Through this lawsuit, Plaintiffs demand that OSU acknowledge its failures,

 account for and compensate Plaintiffs for the damages these failures have caused, and institute real

 and meaningful change to ensure that no future OSU students endure such abuse and harassment.

          342.    After the filing of the Amended Complaint in this action (Doc. 33), as the Perkins

 Coie investigation dragged on, Plaintiff Brian Garrett and others who filed suit asked to speak

 directly with the OSU Board of Trustees to engage in a discussion about what might be done.

          343.    The Board granted Mr. Garrett’s request, but literally that same day, its attorneys

 filed a motion to dismiss the survivors’ claims.39

          344.    At the meeting of the OSU Board of Trustees, then-chairman of the OSU Board,



 39
      Doc. 38.

                                                Page 47
Case: 2:18-cv-00692-MHW-EPD Doc #: 126 Filed: 11/27/19 Page: 50 of 74 PAGEID #: 740




 Mr. Gasser (who subsequently resigned) “told the victims that appeared before the board that,

 [‘]rest assured, the board is not dismissing you. We're committed to doing the right thing.”40

         345.     However,       despite      Mr.      Gasser’s      assurances       to     victims,

 OSU sat on its hands, with its motion to dismiss pending, and awaited the findings of Perkins Coie,

 which wouldn’t come for another six (6) months.

         346.     The Perkins Report was finally released on May 17, 2019.

         347.     On May 24, 2019, Chairman Gasser resigned from the Board.

      F. 2019: Perkins Coie Report Released -- Plaintiffs Discover OSU’s Deliberate Indifference
         to the Sexual Assaults by OSU’s Predator Physician

         348.     On May 17, 2019, after more than a year of investigation, the long-awaited Perkins

 Coie report was finally delivered.

         349.     The Report does not whitewash OSU’s culpability but is instead an indictment of

 OSU’s repeated failures to escalate/report complaints of sexual abuse or to otherwise take action

 despite knowledge reaching the upper levels of the University’s administration. OSU has not

 contested, but embraced, its findings—accepting its responsibility for the first time, apologizing

 to the survivors and the public. Now it must step up and own how it failed these survivors.

         350.     The findings made in the Perkins Coie Report confirm the allegations made by

 Plaintiffs and provide additional insight into the severity of the abuse and the far-reaching

 implications of OSU’s empowerment of Strauss.41


 40
  Transcript of Hrg Jan. 17, 2019, (Doc. 52, at 4: 4-6, 24) (Judge Watson recounting what he heard
 Mr. Gasser say).
 41
    The Report outlines abuse by Strauss of students and student-athletes alike. It focuses on the
 abuse that occurred on the OSU campus, particularly in Larkins Hall and the student health center
 and at Strauss’s off-campus “Men’s Clinic of America.” Though outside the purview of the
 Report’s factfinders, it also details abuse by Strauss at medical/clinical trials, sports summer camp
 for minor children, at churches, high school wrestling tournaments, and in other avenues which he
 involved himself through his position at OSU—and used to abuse men and children, as young as

                                               Page 48
Case: 2:18-cv-00692-MHW-EPD Doc #: 126 Filed: 11/27/19 Page: 51 of 74 PAGEID #: 741




           351.       Survivors outlined Strauss’s modus operandi to Perkins investigators and the

 Report detailed the stark similarities in these stories, described as “both highly credible and cross-

 corroborative.”42

           352.       Of the 177 survivors interviewed by investigators, 153 were associated with

 Strauss through his role in the OSU athletics department.43 In his role as team doctor to several

 sports, the report confirmed that Strauss was given unfettered access to student-athletes.44

           353.       A large portion of the Report described the trauma-informed approach employed

 to interview and fact-find and discusses difficulty in obtaining information from victims because

 of their profound distrust of institutions like OSU based on the abuse they suffered, “Many, if not

 most, of the men who contacted us did so with great hesitation."45

           354.       Those who did cooperate described the quid pro quo sexual abuse, the price the

 athletes had to pay to maintain their scholarships and place on the team. As early as Strauss’s first

 year as team physician in 1979, the OSU Athletic Department and Sports Medicine program had



 eleven years old. Strauss carried his perversion far and wide, and OSU cloaked him in legitimacy
 by lending its name and authority to him.
 42
    Funk, Markus and Caryn Trombino, Perkins Coie LLP. Report of the Independent Investigation,
 Sexual Abuse Committed by Dr. Richard Strauss at The Ohio State University, May 15, 2019, p.
 13. (“With rare exception, we found the survivor accounts concerning their experiences with
 Strauss to be both highly credible and cross-corroborative. Regardless of whether survivors
 attended OSU in the late 1970s or in the early 1990s, or whether they were student-athletes on the
 football team or non-athlete students treated by Strauss in the Student Health Center, their
 descriptions of Strauss’ conduct were remarkably similar. Despite this consistency, the details
 contained in their individual accounts were unique and did not bear indicia of being “copycat” or
 coordinated, scripted stories. Adding further credibility, and as explained in this Report, the
 accounts of abuse were corroborated both by contemporaneous records we located in the
 Independent Investigation, as well as statements from other Investigation witnesses, including
 University employees and staff.”)
 43
      Id. at 42.
 44
      Id. at 34-35.
 45
      Id. at 13.

                                                 Page 49
Case: 2:18-cv-00692-MHW-EPD Doc #: 126 Filed: 11/27/19 Page: 52 of 74 PAGEID #: 742




 direct reports of Strauss’s lewd sexual conduct.46

            355.    His misbehavior was widely discussed within the athletics department, including

 his proclivity to conduct inappropriately lengthy and unnecessary genital exams, showering with

 the students, and his loitering in the student’s locker room.47

            356.    As concluded in the Report, these behaviors would continue for almost two more

 decades.

            357.    By November 1994, when OSU’s Medical Director/Head Team Physician sent a

 letter to Senior Associate Athletic Director, addressing “concerns” raised by the head coach for

 fencing, regarding male fencers’ discomfort with Strauss, knowledge of sexual abuse by Strauss

 was widespread and an “open secret” amongst OSU employees.48

            358.    However, the Perkins Coie Report outlines how it took another year and half, until

 June 1996, after three different students reported being assaulted by Strauss in less than a year,

 before OSU would even initiate action to limit his unfettered contact with students.

            359.    The report concludes that even after OSU officials determined that Strauss’s

 conduct was sexually abusive in nature, they allowed him to quietly retire and bestowed him with

 emeritus status.49

            360.    The report details that OSU allowed him to lure male students to his “clinic” and

 repeatedly advertised in the school paper, with the knowledge that he had abused a plethora of

 male students, ultimately allowing him access to unsuspecting male students in the off-campus




 46
      Id. at 2.
 47
      Id. at 88.
 48
      Id. at 92.
 49
      Id. at 154.

                                                Page 50
Case: 2:18-cv-00692-MHW-EPD Doc #: 126 Filed: 11/27/19 Page: 53 of 74 PAGEID #: 743




 location.50

           361.     In support of its investigation, Perkins Coie retained two independent doctors to

 provide input on the medical necessity of all of Strauss’s reported “procedures” and examination

 techniques; the expert physicians found that the reports made by survivors all described medically

 inappropriate and unnecessary methods—concluding that Strauss’s action were all for his own

 sexual gratification.51

           362.     Perkins Coie confirmed that treatments provided for students and student-athletes

 served no medical purpose or justification, and only served to inflict extreme emotional and

 psychological trauma on his male patients.52

           363.     Many survivors and loved ones of survivors have described an “awakening”

 experience upon reading the Perkins Coie Report of the Independent Investigation.

           364.     For the first time, survivors realized that they had not only been betrayed by Dr.

 Strauss, but that they were also betrayed by OSU.

           365.     Many Plaintiffs herein believed their own instances of abuse by Strauss to be

 isolated, one-off events. They were too humiliated to disclose the abuse and those that did were

 shot down, not believed, ignored, or threatened by Strauss. OSU’s hush-hush approach and long-

 term inaction effectively concealed the facts of Strauss’s abuse and OSU’s role in facilitating that



 50
      Id. at 151.
 51
    Id. at 12. (“In order to discern whether, and to what extent, Strauss’ physical examinations of
 student-patients exceeded the boundaries of what was appropriate or medically necessary, it was
 essential for the Investigative Team to consult with suitably qualified medical experts. To that end,
 Perkins conducted a nationwide search for medical experts who met three essential criteria: (1) no
 affiliation with The Ohio State University; (2) significant experience serving as team physicians
 at the intercollegiate level; and (3) ability to speak to the prevailing medical practices applicable
 during the relevant time period. Ultimately, we retained two eminently qualified external
 physicians (“External Physicians”) with whom we consulted in preparing our factual findings…”)
 52
      See generally Id. at 43-68. (emphasis added)

                                                Page 51
Case: 2:18-cv-00692-MHW-EPD Doc #: 126 Filed: 11/27/19 Page: 54 of 74 PAGEID #: 744




 abuse.

          366.   Even if Plaintiffs herein had known that Dr. Strauss’s conduct constituted sexual

 assault, Plaintiffs were not aware of any formal OSU grievance procedure to complain about Dr.

 Strauss.

          367.   Even if Plaintiffs had known that Dr. Strauss’s conduct constituted sexual assault

 and/or had known to complain, or in fact did complain, Plaintiffs had no reason to know the role

 that OSU had played in facilitating the abuse: OSU received but ignored or rebuffed or concealed

 complaints against Strauss, which prevented Plaintiffs from discovering their claims against OSU.

          368.   Due to OSU ignoring and rebuffing and concealing complaints, any investigation

 by Plaintiffs would have been futile.

          369.   It wasn’t until reading news coverage of the OSU investigation in 2018 or the

 Perkins Coie Report in 2019 that Plaintiffs were certain that Dr. Strauss’s conduct was not

 medically necessary and that it was, in fact, sexual assault.

          370.   It wasn’t until the Perkins Coie Report was released that Plaintiffs herein realized

 the magnitude or scope of Dr. Strauss’s abuse of OSU students, or OSU’s role in permitting Dr.

 Strauss’s rampant sexual misconduct.

          371.   It wasn’t until the Perkins Report was released that Plaintiffs realized that OSU

 had knowledge of Strauss’s sexual abuse of male students for decades and chose to ignore it.

          372.   It wasn’t until the Perkins Coie Report was released that Plaintiffs realized that

 OSU had received repeated complaints about Strauss’s prolonged genital examinations and other

 disturbing sexual proclivities but took no action against him.

          373.   It wasn’t until the Perkins Coie Report was released that Plaintiffs realized that

 OSU athletic directors, coaches, trainers, administrators, physicians, executives and deans alike all




                                               Page 52
Case: 2:18-cv-00692-MHW-EPD Doc #: 126 Filed: 11/27/19 Page: 55 of 74 PAGEID #: 745




 knew about reports made by students against Strauss and did nothing.

        374.     It wasn’t until the Perkins Coie Report was released that Plaintiffs realized that

 they weren’t alone, and that many hundreds of other OSU male students between 1978-1998 had

 been sexually assaulted, sodomized, penetrated, molested, groped, and emotionally scarred

 because of OSU’s deliberate indifference.

        375.     It wasn’t until the news coverage of the OSU investigation in 2018 and/or the

 Perkins Coie Report was released in 2019 and Plaintiffs discovered how OSU failed them that

 many of them even decided to come forward, identifying themselves as victims for the first

 time—to investigators, to attorneys, to spouses, to family members, and even to themselves.

        376.     As one survivor so aptly put it, “Strauss had a type. Naïve.” And OSU gave him

 authority, access, and unfettered opportunity to sexually abuse and exploit as many of these young,

 naïve students as possible.

        377.     The thirty-nine (39) Plaintiffs herein reported being subjected to Strauss’s abuse

 in the following ways:

         a.      Tier 1 (Sodomy/anal intercourse): 1 Plaintiff

         b.      Tier 2 (Oral Sex / Digital Penetration / Masturbation): 13 Plaintiffs

         c.      Tier 3 (Groping / Fondling / Genital Touching) 37 Plaintiffs

         d.      Tier 4 (Abuse without touching (Showering/Exposure/ Voyeurism/ Photography/
                 Sexual Proposition/Lewd Comments): 37 Plaintiffs

         e.      Unknown/Unreported Sexual Abuse by Strauss: 1 Plaintiff


  378. Over 90% of the Plaintiffs individually represented in this lawsuit were physically sexually

  molested by Strauss—a staggering statistic that OSU cannot ignore.




                                              Page 53
Case: 2:18-cv-00692-MHW-EPD Doc #: 126 Filed: 11/27/19 Page: 56 of 74 PAGEID #: 746




                                                                                 Abuse experienced by 39 Plaintiffs




                                                                                                                                                       Percentage of Plaintiffs who fell in each
                                                                 40                                                                      100.00%




                    Number of Plaintiffs who fell in each Tier
                                                                 35                                                                      90.00%
                                                                                                                                         80.00%
                                                                 30
                                                                                                                                         70.00%
                                                                 25                                                                      60.00%
                                                                 20                                                                      50.00%
                                                                 15                                                                      40.00%




                                                                                                                                                                         Tier
                                                                                                                                         30.00%
                                                                 10
                                                                                                                                         20.00%
                                                                  5                                                                      10.00%
                                                                  0                                                                      0.00%
                                                                       Tier 1       Tier 2       Tier 3        Tier 4     Unknown
                                                                                                                           Sexual
                                                                                                                           Abuse
                                                                                               Axis Title

                                                                      Number of Plaintiffs in Tier          Percentage of Plaintiffs who fell in this Tier
         379.

         380.     What the Perkins Coie Report did whitewash were gruesome and horrifying

 details of abuse of young men who were sodomized, drugged and preyed upon by Strauss during

 their most impressionable years, and in their most vulnerable moments – while seeking medical

 care.

         381.     The report goes into detail regarding molestation and clear sexual assault by

 Strauss, but conspicuously leaves out the stories that still haunt and torment these men today, thirty

 years later.

         382.     Some survivors recount being injected by Strauss by what they believed to be

 medicine and then waking up, disrobed, with no memory of what had happened to them. What

 Strauss did to these young men during these dark periods of unconsciousness is what will haunt

 them for the rest of their lives.

         383.     Another survivor was sexually abused by Strauss while he was conscious, but was

 physically incapacitated and unable to protest or otherwise stop Strauss from assaulting him.

         384.     Most horrifying yet, some survivors were anally penetrated by Strauss.

         385.     Being sodomized by a University-sanctioned professor and medical doctor is an


                                                                                              Page 54
Case: 2:18-cv-00692-MHW-EPD Doc #: 126 Filed: 11/27/19 Page: 57 of 74 PAGEID #: 747




 unfathomable trauma and Perkins Coie affirmed how prevalent Strauss’s abuse of male students

 was on OSU’s campus during his two decades of employment.

        386.     Strauss’s abuse—which OSU allowed to continue unchecked throughout his long

 tenure—traumatized many victims for decades. Indeed, some victims continue to be afraid to see

 doctors to this day, causing them to neglect their health and to receive dangerous diagnoses late.

        387.     Although complaints of disturbing sexual assault by Dr. Strauss mounted over the

 years, OSU took no action. OSU did no further investigation of the above reports. OSU did not

 impose conditions on his continued employment, such as a chaperoning policy. OSU did not

 terminate Strauss. OSU did not pass on the above reports to the Ohio Medical Board. OSU did not

 pass on the above reports to law enforcement.

        388.     The most troubling fact revealed by the Perkins Coie Report was the sheer number

 of OSU employees who had knowledge of complaints against Strauss as far back as 1979.

        389.     The Perkins Coie Report ticks through the various OSU departments where

 Strauss was employed: Student Health, Athletics Department, Medical Center etc. and who, in

 each department, over the span of his tenure, had knowledge of reports of Strauss’s misconduct.

        390.     If any one of the dozens of OSU agents with knowledge had taken action,

 investigated further, escalated the reports to OSU executives or reported to law enforcement,

 Strauss’s reign could have been stopped. But these people, individually and collectively, did

 nothing.

        391.     The Perkins Coie Report is significant in its account of how many people

 admitted, in 2018-2019, that they knew about Strauss back then.

        392.     These numbers do not reflect the many other OSU agents with memory lapses,

 memory blocks, death or disability, or for those who refused to cooperate with Perkins Coie for




                                              Page 55
Case: 2:18-cv-00692-MHW-EPD Doc #: 126 Filed: 11/27/19 Page: 58 of 74 PAGEID #: 748




 fear of their own personal liability in allowing Strauss to carry on with his abusive treatment of

 students.

         393.     At least two (2) OSU Athletic Directors received reports about Strauss.

         394.     At least two (2) OSU Head Team Physicians received reports about Strauss.

         395.     At least six (6) OSU Assistant Athletic Directors received reports about Strauss.

         396.     At least five (5) OSU Team Physicians received reports about Strauss.

         397.     At least twenty-two (22) OSU Coaches received reports about Strauss.

         398.     At least one (1) OSU Athletic Training Director received reports about Strauss.

         399.     At least four (4) OSU Athletic Trainers received reports about Strauss.

         400.     At least eighteen (18) OSU Student Trainers received reports about Strauss.

         401.     At least four (4) OSU Student Health Officials received reports about Strauss.

         402.     At least three (3) OSU Student Health employees received reports about Strauss.

         403.     An unknown number of other OSU personnel, executives, lawyers, trustees and/or

 other OSU officials were aware of complaints against Strauss, or at a minimum, had heard rumors

 about his disturbing conduct while treating male students.

         404.     Any one of these individuals, each an agent of OSU, was an appropriate person

 under the law.

         405.     Any one of these individuals was in a position to protect students.

         406.     But for two decades, while thousands of unsuspecting students were subjected to

 rape, sodomy and pervasive sexual molestation, and harassment, OSU took no action to

 investigate, to intervene, to share, to escalate, to publicize, to remove, to discipline, to report or to

 otherwise protect students from him.

     G. Following the Release of the Perkins Coie Report, OSU Finally Acts – But Only to
        Protect Its Brand, Control Public Relations, and Silence Survivors



                                                 Page 56
Case: 2:18-cv-00692-MHW-EPD Doc #: 126 Filed: 11/27/19 Page: 59 of 74 PAGEID #: 749




        407.     Instead of taking accountability for its role in perpetuating the sexual assaults of

 innocent students, as Perkins Coie confirmed, OSU used the release of the report as an opportunity

 to gain ground in the court of public opinion, using the media to portray the University as deeply

 empathetic.

        408.     Following the release of these damaging findings, on May 16, 2019, President

 Drake proclaimed: “It’s outrageous that the university fundamentally failed to prevent this abuse

 decades ago… Ohio State will continue to marshal resources to support survivors and contribute

 to the national effort of combating sexual misconduct and abuse.”

        409.     But OSU has not “marshall[ed] resources to support survivors,” instead it has

 asked this Court to dismiss them.

        410.     In June of 2019, the parties attended the Court-ordered mediation, which was

 unsuccessful.

        411.     After mediation, on June 27, 2019, OSU again paid lip service to its commitment

 to Plaintiffs. Chris Davey, Ohio State's Associate VP of University Communications announced:

 “Richard Strauss' actions are reprehensible, and the university's inaction at the time is

 unacceptable. ... We are grateful to all those who have come forward to share what happened. We

 remain deeply concerned for everyone affected by Strauss' actions, and the university remains

 firmly committed to the mediation process outlined by the federal court."

        412.     Desperate to make a good public show, OSU made another typical pronouncement

 that it was “grateful” for the victims coming forward, “deeply concerned” about them, and “firmly

 committed to the mediation process”—but instead OSU continues to hang its hat on its statute of

 limitations argument, seeking to extinguish Plaintiffs claims.

        413.     Davey’s quote came on the heels of testimony earlier that day, by five brave



                                              Page 57
Case: 2:18-cv-00692-MHW-EPD Doc #: 126 Filed: 11/27/19 Page: 60 of 74 PAGEID #: 750




 Strauss survivors, all Plaintiffs herein, who recounted the gruesome and disturbing details of their

 abuse to the Ohio House Civil Justice Committee. The troubling recollections by these men could

 be felt by every soul in the statehouse that day and every person who watched from afar.

           414.    Even OSU could not deny that what was expressed by these victims was

 profoundly upsetting… but yet OSU seeks to dismiss the victims in this Court as if they never

 existed.

           415.    What is contained in the Perkins Coie report is just a small smattering of the

 evidence which imputes liability on OSU for the years of abuse by Strauss.

           416.    For example, the report determined that Dr. Strauss abused at least one-hundred

 and seventy-seven (177) victims during his time at OSU.

           417.    In reality, this number is far-greater, as evidenced by the filing of this lawsuit and

 several others, on behalf of at least 300 victims. The numbers don’t lie. These men were repeatedly

 sexually abused by Strauss at different times, in different manners.

           418.    The damage resulting from OSU’s failure to remove Strauss is overwhelming, and

 the details of the abuse and OSU’s coverup of the abuse are still coming to light today and his

 victims begin to understand OSU’s role in what they suffered silently for all these years.

           419.    On October 1, 2019, OSU released crime statistics for reports made on campus

 and in properties adjacent to campus, pursuant to the Jeanne Clery Disclosure of Campus Security

 Policy and Campus Crime Statistics Act (the “Clery Act Report”)—and the results were

 staggering.

           420.    For the first time, OSU confirmed reports of 1,429 instances of fondling and 47

 instances of rape attributable to Strauss.53



 53
      University issues annual crime report, October 1, 2019, https://news.osu.edu/university-issues-

                                                 Page 58
Case: 2:18-cv-00692-MHW-EPD Doc #: 126 Filed: 11/27/19 Page: 61 of 74 PAGEID #: 751




        421.     The numbers published in the 2019 Clery Act Report demonstrate that Perkins

 Coie’s Report is limited and nonconclusive—and suggest that many more than 177 victims

 suffered at the hands of Richard Strauss.

        422.     OSU used the release of these findings as an opportunity to give lip-service

 support to survivors and their loved ones. President Drake e-mailed OSU alumni and former

 student-athletes more meaningless proclamations: “Strauss’ actions and the university’s inaction

 at the time were unacceptable. I want to reiterate our profound regret and sincere apologies to each

 person who endured Strauss’ abuse — and our gratitude for the strength and courage of all who

 shared their experiences.”54

        423.     But these are merely words and not action: OSU’s gratitude for the strength and

 courage of all who shared their experiences remains to be seen.

        424.     Indeed, consistent with its two-faced approach, OSU has remained loyal to its

 commitment to dismissing Plaintiffs’ claims under Ohio’s current two-year statute of limitations.

        425.     These naïve men arrived on campus in Columbus, inspired by the next four years

 ahead of them at a University they loved. Strauss took their innocence, and OSU betrayed them.

 The conduct of the University and its doctor forever changed their lives.

        426.     Survivors are still paying for what Strauss did to them as OSU students—what

 OSU authorized him to do.

        427.     Many of them suffered humiliation, depression, dropped out of school, received

 failing grades or quit their sports team and relinquished their athletic scholarships—all to escape



 annual-crime-report/ (last visited October 10, 2019)
 54
   The Ohio State University, Office of the President, A Message from President Drake: Strauss
 Investigation Update, October 1, 2019, https://president.osu.edu/presidents/drake/news-and-
 notes/2019/a-message-from-president-drake-strauss-investigation-update-oct-2019.html     (last
 visited October 10, 2019)

                                              Page 59
Case: 2:18-cv-00692-MHW-EPD Doc #: 126 Filed: 11/27/19 Page: 62 of 74 PAGEID #: 752




 Strauss and the university that allowed him to prey on them. In turn, they had their livelihoods

 stolen as well.

        428.       For many of them, the entire trajectory of their life was altered.

        429.       Reading the Perkins Coie Report, which put each Plaintiff’s personal experience

 of abuse in context with the many many who suffered, over many many years and with so much

 awareness by many in university leadership, connected all the dots for these Plaintiffs and put in

 sharp focus, for the first time, the role that OSU played: Not only were these men victims of

 Strauss, they are victims of OSU’s failed policies and deliberate indifference.


    H. High-Ranking Ohioans Step Up to Call Out OSU’s Institutional Failures that Left
       Students Susceptible to Strauss

        430.       Following the public outcry as details emerged implicating OSU as Strauss’s

 protector, as OSU continued to hide behind the Statute of Limitations defense, on May 16, 2019,

 Ohio state Representative Brett Hillyer introduced House Bill 249 (“HB 249”), a bill which

 proposed removing the statute of limitations for Strauss victims to pursue their civil claims against

 OSU.

        431.       Support for HB 249 was swift and overwhelming.

        432.       Republicans and Democrats alike, across Ohio and across America, have spoken

 out in favor of the bill, which gives these victims their long-awaited day in court, to hold OSU

 accountable for protecting and covering-up for Strauss all these years.

        433.       Numerous Strauss survivors and their families have heroically testified, sharing

 their stories of abuse to the Ohio legislature and constituents. Following these public hearings, the

 outpouring of love from the public has been immense.

        434.       As Ohioans back the proposed legislation, Ohio Governor Michael DeWine has




                                                Page 60
Case: 2:18-cv-00692-MHW-EPD Doc #: 126 Filed: 11/27/19 Page: 63 of 74 PAGEID #: 753




 repeatedly expressed his unwavering support for abolishing the statute of limitations for sexual

 abuse victims.55

            435.    Governor DeWine unequivocally stated: “We can use this tragedy as an

 opportunity to review Ohio’s current laws and to take steps to change the culture of how we

 respond to sexual abuse”.56

            436.    On May 20, 2019, Governor DeWine further showed support for Plaintiffs by

 signing an executive order, appointing a task force to investigate the actions taken by the State

 Medical Board, which heeded reports about Strauss in the 1990s and failed to take away his

 medical license, as uncovered by Perkins Coie’s report.

            437.    The findings of the task force only confirmed that OSU had numerous credible

 reports by Strauss’s patients for years.57

            438.    Support for HB 249 has even come from OSU’s campus—on October 23, 2019,

 the OSU Student Government’s General Assembly unanimously voted to pass a resolution calling

 on OSU to support HB 249 and to “stand with OSU survivors past, present, and future”.58

            439.    One student Senator, Ose Arheghan, aptly expressed his feelings on why OSU

 refuses to support HB 249, “Ohio State University has a huge financial interest in avoiding the

 passage of this bill,” Arheghan said, adding that he felt that OSU and its legal counsel were


 55
    Jeremy Pelzer, Gov. Mike DeWine: End statute of limitations for rape in wake of Ohio State sex
 abuse report, May 20, 2019. https://www.cleveland.com/open/2019/05/gov-mike-dewine-end-
 statute-of-limitations-for-rape-in-wake-of-ohio-state-sex-abuse-report.html     (last     visited
 November 4, 2019)
 56
      Id.
 57
   See generally Governor’s Working Group on Reviewing the Medical Board’s Handling of the
 Investigation Involving Richard Strauss, Ohio Department of Public Safety, August 30, 2019
 58
    Sam Raudins and Owen Conn, USG Calls on University to Support Strauss Bill, The Lantern,
 Oct. 23, 2019, https://www.thelantern.com/2019/10/usg-calls-on-university-to-support-strauss-
 bill/. (last visited November 4, 2019)

                                              Page 61
Case: 2:18-cv-00692-MHW-EPD Doc #: 126 Filed: 11/27/19 Page: 64 of 74 PAGEID #: 754




 pressuring the Ohio legislature to stall the bill.59

            440.   Right on cue, OSU responded to the students’ passage of the resolution and

 University spokesman Ben Johnson doled out one of OSU’s canned responses.

            441.   “For more than a year, Ohio State has led the effort to investigate and expose the

 misdeeds of Richard Strauss and the systemic failures to respond, and the university is committed

 to a fair resolution,” Johnson said. “The university is actively participating in good faith in the

 mediation process directed by the federal court.”60

            442.   Five days later, on October 28, 2019, the parties attended their second mediation

 session, which did not result in settlement.

            443.   On November 19, 2019, Ohio House Speaker Larry Householder said he’d like to

 see OSU “do the right thing” for Strauss’s victims, and admonished OSU that there is no

 “advantage to the university waiting” and the Ohio legislature “wish[es] Ohio State would step up

 and take care of their obligation.”61

            444.   Two days later, on November 21, 2019, after hearing from three Plaintiffs named

 herein, Brian Garrett, Dan Ritchie and Mike Schyck, the chairman of the OSU Board of Trustees

 echoed OSU’s sentiments from the last year and a half, stating “I want to reiterate that we are

 dedicated to a fair outcome.”62



 59
      Id.
 60
      Id.
 61
   House Speaker to Ohio State: Do the Right Thing For Victims of Team Doctor, Dayton Daily
 News, Nov. 19, 2019, available at https://www.daytondailynews.com/news/crime--law/house-
 speaker-ohio-state-the-right-thing-for-victims-team-doctor/P4aL2hBmsooYlGZAVLLjKL/(last
 visited Nov. 21, 2019).
 62
   Jennifer Smola, Strauss Victims Ask Ohio State to Not Let Them Down Again, The Columbus
 Dispatch, November 21, 2019, available at https://www.dispatch.com/news/20191121/strauss-
 victims-ask-ohio-state-to-not-let-them-down-again (last visited November 25, 2019)

                                                 Page 62
Case: 2:18-cv-00692-MHW-EPD Doc #: 126 Filed: 11/27/19 Page: 65 of 74 PAGEID #: 755




        445.     The victims of Dr. Richard Strauss still wait for the day that OSU’s actions mirror

 the words. They still await OSU taking accountability for employing and emboldening a serial

 sexual abuser for nearly two decades and then subsequently covering up the University’s role in

 perpetuating the abuse for another two decades.

                                CLASS ACTION ALLEGATIONS

        446.     Plaintiffs bring this action individually and pursuant to Federal Rule of Civil

 Procedure 23 (b)(3) or (c)(4) on behalf of themselves and the following

        “Nationwide Class”:

        All male students, student athletes, invitees, and alumni who (1) were examined by or
        interacted with or endured any contact with Dr. Richard Strauss from 1978-1998 or (2)
        participated in a varsity athletic sport that utilized the locker rooms, showers, and/or saunas
        at Larkins Hall at any time between 1978 and 1998. Excluded from the class are (1)
        individuals who have already filed suit in Case No(s). 18-cv-0736, 19-cv-4902 as of the date
        of this Complaint.

        447.     The Classes consist of hundreds, if not thousands, of men throughout the United

 States, making joinder impracticable, in satisfaction of Fed. R. Civ. P. 23(a)(1). The exact size of

 the Class and the identities of the individual members are ascertainable through records maintained

 by the Ohio State.

        448.     The claims of Plaintiffs are typical of the Classes. The claims of the Plaintiffs and

 the Classes are based on the same legal theories and arise from the same factual pattern involving

 the Defendant’s misconduct.

        449.     There are many questions of law and fact common to the claims of Plaintiffs and

 the Class, and those questions predominate over any questions that may affect only individual

 Class members within the meaning of Fed. R. Civ. P. 23(a)(2), (b)(3), and (c)(4).

        450.     Common questions of fact or common questions of law affecting members of the

 Class include, but are not limited to, the following:


                                               Page 63
Case: 2:18-cv-00692-MHW-EPD Doc #: 126 Filed: 11/27/19 Page: 66 of 74 PAGEID #: 756




                 a. Whether Defendant violated Title IX of 20 U.S.C. §1681?

                 b. Whether Defendant displayed deliberate indifference to the sexual abuse,
                    assaults, and discrimination at Ohio State?

                 c. Whether Defendant had knowledge or knew that Richard Strauss was
                    engaging in sexual abuse of Ohio State’s male students and student-
                    athletes?

                 d. Whether Defendant concealed, dismissed, discouraged or rebuffed
                    complaints that, if handled reasonably and timely (and in compliance with
                    Title IX) would have prevented future abuse?

                 e. Whether Plaintiffs were damaged by the violations caused by Defendants?

         451.    Absent a class action, most of the members of the Class would find the cost of

  litigating their claims to be prohibitive and would have no effective remedy. The class treatment

  of common questions of law and fact is also superior to multiple individual actions or piecemeal

  litigation, particularly as to liability, in that it conserves the resources of the courts and the

  litigants and promotes the consistency and efficiency of adjudication.

         452.    Plaintiffs will fairly and adequately represent and protect the interests of the

  Class. Plaintiffs have retained counsel with substantial experience in prosecuting complex

  litigation and class actions, and who have expertise in prosecuting personal injury, sexual abuse,

  and civil rights cases on behalf of vulnerable victims.

         453.    Plaintiffs and their counsel are committed to vigorously prosecuting this action

  on behalf of the other Class members, and they have the financial resources and experience in

  handling sex abuse cases to do so.

         454.    Neither Plaintiffs nor their counsel have any interests adverse to those of the

  other members of the Class.

         455.    Plaintiffs and the Class will have personal injury damages that are individualized

  and that can be managed separately.


                                               Page 64
Case: 2:18-cv-00692-MHW-EPD Doc #: 126 Filed: 11/27/19 Page: 67 of 74 PAGEID #: 757




                                      CLAIM FOR RELIEF

                            Violation of Title IX, 20 U.S.C. § 1681, et seq

         456.     Plaintiffs reallege and incorporate by reference the allegations contained in the

  previous paragraphs.

         457.     Title IX, 20 U.S.C. § 1681(a), states: “No person in the United States shall, on

  the basis of sex, be excluded from participation in, be denied the benefits of, or be subjected to

  discrimination under any education program or activity receiving Federal financial

  assistance….”

         458.     Title IX also protects third parties from sexual harassment or violence in a

  school’s education programs and activities.

         459.     Under Title IX, sexual harassment is any type of unwelcome conduct of a sexual

  nature and “includes unwelcome sexual advances, requests for sexual favors, and other verbal,

  nonverbal, or physical conduct of a sexual nature.”

         460.     Plaintiffs are “persons” within the meaning of 20 U.S.C. §1681(a).

         461.     Defendant OSU receives federal financial assistance and is therefore subject to

  the provisions of Title IX of the Education Act of 1972, 20 U.S.C. §1681, et seq.

         462.     As the U.S. Department of Education’s Office of Civil Rights has explained,

  Title IX covers all programs of a school, and extends to sexual harassment and assault by

  employees, students, and third parties.

         463.     Dr. Strauss’s actions and conduct were carried out in his capacity as a team

  doctor and assistant medical professor of OSU or otherwise as an employee or agent of the

  University, and/or in the context of OSU programs or activities.

         464.     Dr. Strauss’s sexual assault, battery, molestation, and harassment of Plaintiffs,

  including the fondling of testicles, fondling and masturbation of penises, nonconsensual digital

                                                Page 65
Case: 2:18-cv-00692-MHW-EPD Doc #: 126 Filed: 11/27/19 Page: 68 of 74 PAGEID #: 758




  anal penetration, and lewd and voyeuristic harassment in communal showers, was sexual

  discrimination and sexual harassment under Title IX.

          465.    Pursuant to Title IX, Defendant OSU was obligated and required to investigate

  all allegations of sexual assault, battery, molestation, and harassment, including allegations that

  sexual assault, battery, molestation, and harassment has been committed by an employee,

  student, or third party.

          466.    Defendant OSU owed Plaintiffs duties under Title IX, which duties included not

  to engage in and be deliberately indifferent to known sexual assault, battery, molestation,

  harassment, or any other form of sexual misconduct.

          467.    An “appropriate person” of OSU, within the meaning of Title IX, including but

  not limited to, former Athletic Director and Assistant University Vice President Andy Geiger,

  former Athletic Director Jim Jones, former OSU medical director Dr. John Lombardo, former

  OSU Vice President David Williams, former student health director Dr. Forrest Smith, OSU

  doctor and co-author of studies with Strauss, former OSU student health physician Dr. Roger

  Miller, former OSU tennis team physician Dr. Trent Sickles, former head wrestling coach

  Russell Hellickson, former head tennis coach John Daly, Director of Student Health Ted Grace,

  M.D., former assistant athletic trainer Bill Davis (later Director of Athletic Training at OSU),

  current university president Dr. Michael Drake, and other OSU faculty, staff, administrators,

  executives and officials (over the course of forty years) had actual and/or constructive notice of

  sexual assault, battery, molestation, and harassment committed by Dr. Strauss and the other

  sexual predators as described herein this Complaint.

          468.    Thus, the complaints of sexual abuse at Ohio State involving Dr. Strauss were

  not left unreported at the level of athletes and assistant coaches. Rather, the rampant sexual

  abuse and culture of sexual abuse was reported to head coaches of multiple sports, Ohio State


                                               Page 66
Case: 2:18-cv-00692-MHW-EPD Doc #: 126 Filed: 11/27/19 Page: 69 of 74 PAGEID #: 759




  administrators and to the head of the Athletic Department. But these officials turned a blind eye

  to the abuse.

         469.     Former wrestling head coach, Russell Hellickson, has publicly stated in 2018

  that it was widely known that Dr. Strauss was engaging in improper sexual behavior and that

  he reported this behavior to higher authorities within OSU, but OSU authorities did nothing.

         470.     OSU could have prevented Plaintiffs’ abuse had OSU taken appropriate and

  reasonable action on prior complaints about Strauss’s conduct.

         471.     OSU created a sexually hostile culture in its athletic and student health programs,

  which substantially heightened the risk that Plaintiffs and others would be sexually harassed

  and/or assaulted.

         472.     OSU has failed and continues to fail to carry out its duties to investigate and take

  corrective action, or to make appropriate recommendations, under Title IX following the

  complaints of sexual assault, as described herein.

         473.     Despite the complaints and concerns conveyed by athletes and coaches to

  Defendant OSU and its agents and/or representatives, as described herein, sexual abuse and

  misconduct allegations went unaddressed, which violated reporting policies and procedures and

  Title IX and was done in a manner that displayed deliberate indifference to the sexual

  misconduct and abuse that was occurring.

         474.     The sheer scale of the abuse (involving nonathletes and student athletes from at

  least 14 sports) multiplied by the years it went on for (nearly 20 years) makes it implausible to

  suggest that Defendant OSU (through its agents and/or representatives) did not know of the

  endemic sexual abuse.

         475.     The Perkins Coie Report independently confirms this and explicitly names those

  at OSU who were aware of the abuse throughout Strauss’s twenty-year tenure.


                                                Page 67
Case: 2:18-cv-00692-MHW-EPD Doc #: 126 Filed: 11/27/19 Page: 70 of 74 PAGEID #: 760




          476.    The Clery Act Report released by OSU on October 1, 2019, independently

  confirms the magnitude of abuse.

          477.    OSU acted with deliberate indifference by failing to respond to the allegations

  of sexual assault, abuse, and molestation in light of the known circumstances, Dr. Strauss’s

  conduct toward male athletes, and the scale of the abuse, which occurred both in private

  examination rooms and also publicly in the showers and training facilities by Dr. Strauss and

  the other sexual predators allowed to roam freely within Larkins Hall.

          478.    OSU failed to adequately supervise or otherwise ensure Dr. Strauss complied

  with Title IX and other state and federal laws even though OSU had gained actual knowledge

  that Dr. Strauss posed a substantial risk of additional sexual abuse of male students and student-

  athletes.

          479.    OSU’s deliberate indifference before, during, and after the sexual assault,

  battery, molestation, and harassment of Plaintiffs was in violation of Title IX, 20 U.S.C. § 1681,

  et seq., and its regulations.

          480.    OSU’s failure to properly and appropriately investigate and take corrective

  action for the complaints of Dr. Strauss’s and other sexual predators’ sexual assault, battery,

  molestation, and harassment resulted in Plaintiffs being subject to further sexual assault, battery,

  molestation, harassment, and a sexually hostile environment.

          481.    OSU’s failure to promptly and appropriately investigate and remedy and respond

  to the sexual assaults after receiving notice subjected Plaintiffs to further sexual assault, battery,

  molestation, harassment, and a sexually hostile environment, effectively denying them access

  to educational opportunities at OSU, including appropriate medical care.

          482.    OSU’s failure to promptly and appropriately investigate and remedy and respond

  to the sexual assaults after receiving notice subjects Plaintiffs to harm and suffering today.


                                                Page 68
Case: 2:18-cv-00692-MHW-EPD Doc #: 126 Filed: 11/27/19 Page: 71 of 74 PAGEID #: 761




         483.      Prior to the release of the Perkins Coie Report, OSU repeatedly failed to offer

  counseling services to current or former victims of Dr. Strauss, including Plaintiffs.

         484.      As the Perkins Coie Report independently verifies, multiple appropriate persons

  at OSU knew of the sexual abuse of students by Richard Strauss, they were deliberately

  indifferent to the abuse, and Plaintiffs were sexually abused as a result of OSU’s indifference.

  These are facts, not legal conclusions.

         485.      As a direct and proximate result of the OSU’s actions and inactions, Plaintiffs

  have suffered and continue to suffer pain of mind and body, mental anguish, shock, emotional

  distress, physical manifestations of emotional distress, embarrassment, loss of self- esteem,

  disgrace, fright, grief, humiliation, enjoyment of life, were prevented and will continue to be

  prevented from performing daily activities and obtaining the full enjoyment of life, have

  sustained and continue to sustain loss of earning and loss of earning capacity, and have incurred

  and will continue to incur expenses for medical and psychological treatment, therapy, and

  counseling.

         486.      In subjecting Plaintiffs and the Class members to the wrongful treatment herein

  described, and through its violations of Title IX, OSU, in its effort to “save face” and avoid bad

  publicity, acted willfully and maliciously with the intent to harm Plaintiff and the Class

  members, and in conscious disregard of Plaintiff and the Class members’ rights, so as to

  constitute malice and oppression. Plaintiff and the Class members are therefore entitled to the

  recovery of punitive damages, in an amount to be determined by the court, against OSU, in a

  sum to be shown according to proof.

         487.      Furthermore, Plaintiffs request the award of attorneys’ fees pursuant to 42

  U.S.C. § 1988.




                                               Page 69
Case: 2:18-cv-00692-MHW-EPD Doc #: 126 Filed: 11/27/19 Page: 72 of 74 PAGEID #: 762




                                       PRAYER FOR RELIEF

            Wherefore, Plaintiffs respectfully requests that this Court will:

            a.     Enter judgment against Defendant in such amounts as will fully and adequately

  compensate Plaintiffs for the damages they have suffered, in an amount to be determined at trial;

            b.     Award Plaintiffs punitive damages against Defendants in an amount to be

  determined by a jury for Defendant’s violations of federal law;

            c.     Award Plaintiffs pre-judgment and post-judgment interest;

            d.     Award Plaintiffs their actual expenses of litigation, including reasonable

  attorney’s fees;

            e.     Appoint Plaintiffs as class representatives;

            f.     Appoint Plaintiffs’ counsel as counsel for the Class; and

            g.     Award Plaintiffs such other and further relief as the Court deems just and

  proper.


                                                 Respectfully Submitted,

                                                 /s/ Simina Vourlis
                                                 Simina Vourlis,
                                                 The Law Office of Simina Vourlis
                                                 856 Pullman Way
                                                 Columbus, OH 43212
                                                 (614) 487-5900
                                                 (614) 487-5901 fax
                                                 svourlis@vourlislaw.com

                                                 Rex A. Sharp
                                                 Ryan C. Hudson
                                                 Larkin Walsh
                                                 Sarah T. Bradshaw
                                                 REX. A. SHARP, P.A.
                                                 5301 W. 75th Street
                                                 Prairie Village, KS 66208
                                                 (913) 901-0505



                                                 Page 70
Case: 2:18-cv-00692-MHW-EPD Doc #: 126 Filed: 11/27/19 Page: 73 of 74 PAGEID #: 763




                                      (913) 901-0419 fax
                                      rsharp@midwest-law.com
                                      rhudson@midwest-law.com
                                      lwalsh@midwest-law.com
                                      sbradshaw@midwest-law.com

                                      Robert Allard
                                      CORSIGLIA, MCMAHON AND ALLARD, LLP
                                      96 North Third Street, Suite 620
                                      San Jose, CA 95112
                                      (408) 289-1417
                                      (408) 289-8127 fax
                                      rallard@cmalaw.net

                                      Stephen Estey
                                      ESTEY & BOMBERGER LLP
                                      2869 India Street
                                      San Diego, CA 92103
                                      619-295-0035
                                      619-295-0172 fax
                                      steve@estey-bomberger.com

                                      Daniel R. Karon (#0069304)
                                      KARON LLC
                                      700 W. St. Clair Ave., Suite 200
                                      Cleveland, OH 44113
                                      Tel.: 216.622.1851
                                      dkaron@karonllc.com

                                      Joseph Sauder
                                      SAUDER SCHELKOPF LLC
                                      555 Lancaster Avenue
                                      Berwyn, PA 19312
                                      (610) 200-0580
                                      (610) 421-1326
                                      jgs@sstriallawyers.com

                                      COUNSEL FOR PLAINTIFFS




                                      Page 71
Case: 2:18-cv-00692-MHW-EPD Doc #: 126 Filed: 11/27/19 Page: 74 of 74 PAGEID #: 764




                                 CERTIFICATE OF SERVICE


        It is hereby certified that a true and correct copy of the foregoing document was filed and

 served, via the Court’s CM/ECF system on November 27, 2019, on all counsel of record.



                                              By:    /s/ Simina Vourlis
                                                     Attorney for Plaintiffs




                                              Page 72
